         Execution Version 
EQUITY PURCHASE AGREEMENT
by and among
NATIONAL MEDTRANS, LLC,
SPECIALTY BENEFITS, LLC,
and
Logisticare solutions, llc
Dated as of May 6, 2020






--------------------------------------------------------------------------------



TABLE OF CONTENTS
PAGE

ARTICLE I. DEFINITIONS
4
Section 1.1. Certain Definitions
4
ARTICLE II. PURCHASE AND SALE OF EQUITY
13
Section 2.1. Purchase and Sale
13
Section 2.2. Purchase Price; Adjustments
13
Section 2.3. Purchase Price Adjustment
14
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
16
Section 3.1. Organization and Qualification
17
Section 3.2. Power; Authorization; Enforceability
17
Section 3.3. No Violations; Governmental Authorizations
17
Section 3.4. Capital Structure
18
Section 3.5. Company Subsidiaries
19
Section 3.6. Business Information
19
Section 3.7. Excluded Liabilities
19
Section 3.8. Absence of Certain Changes
20
Section 3.9. Legal Proceedings
20
Section 3.10. Compliance with Laws
20
Section 3.11. Compliance with Healthcare Laws
21
Section 3.12. Privacy
22
Section 3.13. Employee Benefit Plans.
24
Section 3.14. Labor
24
Section 3.15. Taxes
25
Section 3.16. Material Contracts
28
Section 3.17. Intellectual Property
29
Section 3.18. Real Property
30
Section 3.19. Environmental Matters
30
Section 3.20. Material Customers and Material Suppliers
31
Section 3.21. Transactions with Affiliates
31
Section 3.22. Intercompany Accounts
31
Section 3.23. Directors and Officer’s Insurance
31
Section 3.24. Finders’ or Advisors’ Fees
32
Section 3.25. No Other Representations
32
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER
32
Section 4.1. Formation; Power; Authorization; Enforceability
32
Section 4.2. No Violations; Governmental Authorizations
33
Section 4.3. Legal Proceedings
33
Section 4.4. Units
33

1



--------------------------------------------------------------------------------



Section 4.5. Solvency
34
Section 4.6. Finders’ or Advisors’ Fees
34
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER
34
Section 5.1. Formation; Power; Authorization; Enforceability
34
Section 5.2. No Violations; Governmental Authorizations
34
Section 5.3. Legal Proceedings
35
Section 5.4. Available Funds
35
Section 5.5. Finders’ or Advisors’ Fees
35
Section 5.6. No Reliance
35
ARTICLE VI. COVENANTS
36
Section 6.1. Publicity
36
Section 6.2. Confidentiality
36
Section 6.3. Indemnification of Managers and Officers
37
Section 6.4. Assistance with SEC Filings
37
Section 6.5. Tax Matters
37
Section 6.6. Release
40
Section 6.7. Employees and Employee Benefits
40
Section 6.8. Treatment of Employee Plans
41
Section 6.9. Prohibition on Use of Marks
41
ARTICLE VII. CLOSING DELIVERIES
41
Section 7.1. Company Closing Deliveries
41
Section 7.2. Buyer Closing Deliveries
42
ARTICLE VIII. INDEMNIFICATION
43
Section 8.1. Survival
43
Section 8.2. Indemnification
43
Section 8.3. Limitations on Indemnification
44
Section 8.4. Claim Procedure
45
Section 8.5. Indemnification Payments
47
Section 8.6. No Double Materiality
47
Section 8.7. Exclusive Remedy
47
ARTICLE IX. MISCELLANEOUS
47
Section 9.1. Assignment; Binding Effect
48
Section 9.2. Choice of Law
48
Section 9.3. Consent to Jurisdiction; Service of Process; Waiver of Jury Trial
48
Section 9.4. Notices
49
Section 9.5. Headings
50
Section 9.6. Fees and Expenses
50
Section 9.7. Entire Agreement
50
Section 9.8. Interpretation
50
Section 9.9. Disclosure Schedule
50
Section 9.10. Waiver and Amendment
51

2



--------------------------------------------------------------------------------



Section 9.11. Counterparts; Facsimile or Electronic Signatures
51
Section 9.12. Third-Party Beneficiaries
51
Section 9.13. Further Assurances
52
Section 9.14. Severability
52
Section 9.15. Specific Performance
52
Section 9.16. Representation
52



3




--------------------------------------------------------------------------------



EQUITY PURCHASE AGREEMENT
THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 6,
2020, by and among LogistiCare Solutions, LLC, a Delaware limited liability
company (“Buyer”), National MedTrans, LLC, a New York limited liability company
(the “Company”), and Specialty Benefits, LLC, a Delaware limited liability
company (“Seller”).
RECITALS
WHEREAS, Seller owns one hundred percent (100%) of the issued and outstanding
equity interests in the Company (the “Units”); and
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the Units, on the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which is hereby
acknowledged, the parties hereby agree as follows:
ARTICLE I.


DEFINITIONS
Section i..Certain Definitions
.
For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires, the following terms, when used in this
Agreement and the Schedules, and other documents delivered in connection
herewith, have the meanings assigned to them in this Section 1.1.
“Action” means any action, litigation, claim, complaint, audit (outside the
ordinary course of business), investigation, suit, order, arbitration or other
proceeding, whether civil, administrative or criminal, in law or in equity by or
before any Governmental Entity.
“Affiliate” means, with regard to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such specified Person. A Person shall be deemed
to control another Person if such first Person possesses, directly or
indirectly, the power to direct, or cause the direction of, the management and
policies of such other Person, whether through the ownership of voting
securities, by Contract or otherwise.
“Business” means the non-emergency medical transportation business conducted by
the Company.



--------------------------------------------------------------------------------



“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in Atlanta, Georgia are required to be closed or are
closed generally.
“Buyer Fundamental Representations” means the representations and warranties of
Buyer set forth in Section 5.1 (Formation; Power; Authorization;
Enforceability), Section 5.2(a)(i) (No Violations of Buyer’s Organizational
Documents) and Section 5.5 (Finders’ or Advisors’ Fees).
“Closing Indebtedness” means the aggregate amount of Indebtedness, determined as
of immediately prior to the Closing.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercial Agreement” means the Network Access Agreement, between an Affiliate
of Seller and Buyer, effective March 15, 2009, as amended, and the statements of
work to be entered into by such parties at the Closing.
“Company Employee” means all employees of each Company Entity.
“Company Entities” means the Company and each of its direct or indirect
Subsidiaries.
“Company Fundamental Representations” means the representations and warranties
of the Company set forth in Section 3.1 (Organization and Qualification),
Section 3.2 (Power; Authorization; Enforceability), Section 3.3(a)(i) (No
Violations of the Company’s Organizational Documents), Section 3.4(a) (Capital
Structure), Section 3.5 (Company Subsidiaries), Section 3.7(b) (Excluded
Liabilities) and Section 3.24 (Finders’ or Advisors’ Fees).
“Company Intellectual Property” means any Intellectual Property that the Company
Entities own, use, or hold for use in the conduct of the Business.
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of November 6, 2019, by and between Providence Service Corporation and the
Company.
“Contract” means any contract, agreement, arrangement, commitment, indenture,
lease, purchase order or license, whether written or oral.
“Disclosure Schedule” means the Disclosure Schedules which are attached hereto
and delivered by the Company to Buyer concurrently with the execution and
delivery of this Agreement.
“Domain Names” means listed on Exhibit B of the Transition Services Agreement.
“Employee Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA, and any other plan, fund, Contract, program and arrangement that any
Company Entity or any other ERISA Affiliate sponsors, maintains or contributes
to, is required to contribute to, or has or could reasonably be expected to have
any liability or obligation of any nature with respect to, whether known or
unknown, direct or indirect (including through its affiliation with ERISA
Affiliates), fixed or contingent, including those intended to provide (in all
cases, regardless of
5



--------------------------------------------------------------------------------



whether subject to ERISA): (i) medical, surgical, health care, hospitalization,
dental, vision, life insurance, death, disability, legal services, severance,
sickness, fringe benefit, accident or other welfare benefits, (ii) pension,
profit sharing, stock bonus, retirement, supplemental retirement or deferred
compensation benefits, (iii) bonus, incentive compensation, equity compensation,
stock option, restricted stock, restricted stock unit, stock appreciation right,
phantom stock, stock purchase benefits, or other equity (including awards that
track equity) arrangements or (iv) tax gross ups, employment agreements, offer
letters, retention, change in control, termination pay, salary continuation,
paid time off, supplemental unemployment, current or deferred compensation
(other than current salary or wages paid in the form of cash), termination pay,
vacation or holiday benefits.
“Encumbrance” means any lien, charge, claim, encroachment, easement,
encumbrance, security interest, pledge, option, pledge, mortgage, deed of trust,
hypothecation or other similar restriction of any kind, whether imposed by
Contract or Law (other than restrictions arising under applicable securities
Laws).
“Environmental Law” means any Law relating to remediation, restoration or
protection of the environment as it relates to exposure to Hazardous Materials,
including such Laws relating to storage, treatment, management, generation,
transportation, use, release or disposal of Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, other than a Company Entity, any other corporation or
trade or business that is treated as a single employer with any Company Entity
as determined under Sections 414(b), (c), (m) or (o) of the Code.
“Excluded Assets” means the assets set forth on Section 1.1(a) of the Disclosure
Schedule.
“Excluded Liabilities” means the Liabilities set forth on Section 1.1(b) of the
Disclosure Schedule.
“Firm” means the law firm identified on Schedule 1.
“GAAP” means U.S. generally accepted accounting principles, consistently
applied.
“Government Reimbursement Programs” means Medicare (including Medicare Part D
and Medicare Advantage), any Medicaid program (including Managed Medicaid
programs), the CHAMPUS Program, the TRICARE Program, any other federal or state
reimbursement program involving payment of governmental funds (including
“Federal health care programs” as defined in 42 U.S.C. § 1320a 7b(f)), and any
similar federal, state or local reimbursement or governmental program for which
the federal, state or local government pays, in whole or in part, directly or
indirectly, for the provision of health care services or goods.
6



--------------------------------------------------------------------------------



“Governmental Authorization” means any license, permit, certificate of need,
certificate of exemption, franchise, accreditation or registration with or
issued by any Governmental Entity.
“Governmental Entity” means any federal, national, state, territorial,
commonwealth, foreign, provincial, local, executive or regulatory authority,
agency, commission or other government body or instrumentality thereof.
“Guaranty” means the guaranty entered into by an Affiliate of Seller in favor of
Buyer on the Closing Date and delivered at the Closing.
“Hazardous Materials” means any (a) hazardous materials, hazardous substances,
extremely hazardous substances, hazardous wastes, infectious wastes, acute
hazardous wastes, toxic substances, contaminants, pollutants, or other
materials, substances or wastes regulated under any Environmental Law;
(b) petroleum, including crude oil or any fraction or derivative thereof;
(c) any radioactive material, including any source, special nuclear, or
by-product material as defined in 42 U.S.C. § 2011 et seq.; (d) asbestos in any
form or condition; and (e) any substance that contains regulated levels of
polychlorinated biphenyls.
“Healthcare Law” means any federal, state and/or municipal Laws relating to the
provision of healthcare products or services, including, but not limited to all
Laws that govern, regulate, restrict or relate to the provision, administration,
management and/or payment for health care or health-care related products,
services or professionals, including clinical, behavioral, diagnostic,
transportation or therapeutic services for individuals with health or behavioral
conditions; the practice of medicine, psychiatry, psychology, osteopathy,
nursing, counseling, psychoeducational programming, nutritional education,
experiential therapies; consumer protection; laboratory services; professional
licensure; dispensing medicines or controlled substances; medical service
documentation; medical record retention; unprofessional conduct; fee-splitting;
patient brokering; referrals; coding, billing and submission of claims;
fraudulent, abusive or unlawful practices connected in any way with the
provision of healthcare items or services or the billing for or claims for
reimbursement for such item or services; claim processing; quality of care,
medical necessity; medical privacy and security; patient or client
confidentiality; confidentiality of health records or personal health
information; informed consent; hiring of employees or acquisition of services or
supplies from Persons excluded from participation in any Government
Reimbursement Program, or other healthcare-related matters, each as amended from
time to time, including, without limitation, the Eliminating Kickbacks in
Recovery Act of 2019 (18 USC §220), Title XVIII of the Social Security Act, 42
U.S.C. §§ 1395-1395hhh (the Medicare statute), Title XIX of the Social Security
Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute), TRICARE, CHAMPUS, the
federal anti-kickback statute, 42 U.S.C. §§ 1320a-7b et seq. and the regulations
promulgated thereunder, the Travel Act (18 U.S.C. § 1952), the federal physician
self-referral law, 42 U.S.C. §§ 1395nn et seq. and the regulations promulgated
thereunder, the federal civil False Claims Act, as amended, 31 U.S.C. §§ 3729 et
seq., the federal criminal false claims statutes, 18 U.S.C. §§ 287 and 1001, any
state corporate practice of medicine Laws, the Federal Food, Drug & Cosmetic
Act, 21 U.S.C. § 301 et seq., the Program Fraud Civil Remedies Act, 31 U.S.C. §§
3801–3812; the Anti-Kickback Act of 1986, 41 U.S.C. §§ 51-58; the Civil Monetary
Penalties Law, 42 U.S.C. §§ 1320a-7a and
7



--------------------------------------------------------------------------------



1320a-7b; the Federal exclusion laws (42 U.S.C. § 1320a-7), the Federal
Conspiracy to Defraud Statute, 18 U.S.C. § 286, the Federal False Statements
Statute, 18 U.S.C. § 1001, the Federal Controlled Substances Act, 21 U.S.C. §
801 et seq., 42 U.S.C. § 1320a-7c, the Patient Protection and Affordable Care
Act, Pub. L. No. 111-152, any Medicare or Medicaid provider manuals governing
suppliers/providers, and any participation, claims submission and reimbursement
requirements for providers of health care services.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(Pub. L. No. 104-191), as amended by the Health Information Technology for
Economic and Clinical Health Act (Pub. L. No. 111-5) and their implementing
regulations set forth at 45 CFR Part 160, 162 and 164, as may be amended.
“Indebtedness” means, as of any date, without duplication, the outstanding
principal amount of, accrued and unpaid interest on, and other outstanding
payment obligations arising under any obligations of any Company Entity
consisting of: (a) indebtedness for borrowed money, whether current, short-term
or long-term and whether secured or unsecured, or for the deferred purchase
price of property or services (including any “earn-out” or similar payments but
excluding trade payables incurred in the ordinary course of business), and any
related accrued interest, fees and prepayment penalties; (b) indebtedness
evidenced by any note, bond, debenture or other debt security, and any related
accrued interest, fees and prepayment penalties; (c) any indebtedness referred
to in clauses (a) and (b) above of any Person that is either guaranteed
(including under any “keep well” or similar arrangement) by, or secured by any
Encumbrance upon any property or asset owned by, any Company Entity, in each
case, as of such date; (d) any liability in respect of banker’s acceptances or
letters of credit (but, in each case, only to the extent and in the amount
drawn); (e) any liability under interest rate swap, hedging or similar
agreements; (f) declared but unpaid dividends; (g) all obligations to pay rent
or other amounts under any lease of (or other arrangement covering the right to
use) personal property that are required to be classified and accounted for as
capital leases on a balance sheet as of such date computed in accordance with
GAAP; (h) any intercompany indebtedness between any Company Entity, Seller or
any of its Affiliates; (i) any underfunded pension Liabilities; or (j) any
amounts payable to (including with respect to loans of any kind or nature) any
Company Entity from Seller or any officer, manager, employee or agent of any
Company Entity. For the avoidance of doubt, “Indebtedness” shall not include any
amounts included in the Transaction Expenses.
“Intellectual Property” means, in any jurisdiction worldwide, any and all of the
following: (a) rights in patents and patent applications, including
continuations, continuations-in-part, divisionals, reissues and extensions,
patentable inventions, and improvements whether or not patentable;
(b) trademarks, service marks, trade dress, trade names, logos, corporate names
and any other designators of origin, together with all of the goodwill
associated therewith, and registrations and applications for any of the
foregoing; (c) works of authorship, registered copyrights and applications for
registrations of copyrights and unregistered copyrightable works, including
copyrights in Software; (d)  trade secrets, technical and proprietary
information and other confidential information, know-how, processes, methods,
designs, inventions (whether patentable or not), Software, and Technology;
(e) uniform resource locators, domain names and social media account names or
identifiers; (f) rights of privacy or publicity; (g) all other
8



--------------------------------------------------------------------------------



intellectual and related proprietary rights, interests, and protections, whether
protected, created or arising by operation of Law; and (h) all copies and
tangible embodiments thereof (in whatever form or medium), and rights to recover
for past, present and future infringement associated with any of the foregoing.
“Knowledge of Buyer” means the actual knowledge of Kathryn Stalmack and such
knowledge as would have been obtained following the exercise of reasonable
inquiry by such Persons.
“Knowledge of the Company” means the actual knowledge of Brad Anderson, James
Bedard and Scott Naasz and such knowledge as would have been obtained following
the exercise of reasonable inquiry by such Persons.
“Law” means any federal, state, local or foreign law (including common law),
statute, code or ordinance, or any rule, regulation, judgment, order, writ,
injunction, ruling, decree or arbitration award of any Governmental Entity, all
as may be amended from time to time.
“Liability” means, with respect to any Person, any debt, liability or obligation
of such Person of any kind, character or description (whether direct or
indirect, asserted or unasserted, absolute or contingent, secured or unsecured,
joint or several, executory, determined, determinable, accrued or unaccrued,
liquidated or unliquidated, or whether due or to become due).
“Losses” means all losses and damages, including reasonable legal fees and
expenses in connection with any of the foregoing, but excluding any incidental,
consequential, special, punitive or indirect losses and damages and any losses
and damages based on lost profits or diminution of value (collectively, the
“Excluded Losses”) except to the extent such Excluded Losses (a) are payable to
a Person other than the Indemnified Party pursuant to a Third-Party Claim, or
(b) other than punitive losses and damages, were probable and reasonably
foreseeable and result from a breach of this Agreement or from the Excluded
Liabilities (for the avoidance of doubt, including any losses and damages based
on lost profits or diminution in value that were probable and reasonably
foreseeable and result from a breach of this Agreement or from the Excluded
Liabilities).
“Marks” has the meaning set forth in Section 6.9.
“Material Adverse Effect” means any change or event that, individually or in the
aggregate, has had, or would reasonably be expected to have, a material adverse
effect on the Business, results of operations or financial condition of the
Company Entities, taken as a whole, other than any change or event resulting
from, relating to or arising out of: (a) general economic conditions in any of
the markets or geographical areas in which the Company Entities operate; (b) any
change in economic conditions or the financial, credit, banking, currency or
capital markets in general; (c) conditions generally affecting the industries in
which the Company Entities operate; (d) acts of God or other calamities, or
national or international calamity involving the United States whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon or affecting Persons in the United
9



--------------------------------------------------------------------------------



States or any of its territories, possessions, or diplomatic or consular offices
or military installations; (e) changes in Law or the interpretations thereof;
(f) any actions taken, or failures to take action, or such other changes or
events, in each case, which Buyer has requested or to which it has consented or
which actions are contemplated by this Agreement; (g) any failure, in and of
itself, by the Company Entities to meet projections, forecasts, revenue or
earnings predictions or other similar forward looking statements for any period
ending on or after the date of this Agreement (it being understood that the
facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, or be taken into account in determining whether there has
been or will be, a Material Adverse Effect); and (h) any change or event arising
out of or resulting from the pendency or announcement of the transactions
contemplated by this Agreement (provided that any disclosure of such pendency or
such announcement shall not be in breach of any covenant of this Agreement);
unless in the case of (a), (b), (c), (d) and (e) above where the same has a
materially disproportionate effect on the Company Entities, as a whole, as
compared to other Persons.
“Parent” means the Affiliate of Seller identified on Schedule 1.
“Payor” means any payer (including without limitation any Government
Reimbursement Programs) that reimburses the Company for services or products it
provides or is provided on its behalf to any Person.
“Permitted Encumbrances” means (a) carriers’, warehouseman’s, mechanics’,
materialmen’s and repairmen’s liens which have arisen in the ordinary course and
securing obligations incurred prior to the Closing Date that are not delinquent
and that will be paid and discharged in the ordinary course of business
(excluding carriers’, warehouseman’s, mechanics’, materialmen’s, repairmen’s
liens and/or any such statutory liens that would be in violation of any
obligation of any Company Entity under any Lease), (b) Encumbrances imposed or
promulgated by Laws with respect to real property and improvements, including
zoning regulations, (c) Encumbrances for Taxes that are not yet due and payable
or that are being contested in good faith by appropriate proceedings; and
(d) defects, irregularities or imperfections of title and other Encumbrances
which, individually or in the aggregate, do not materially impair the continued
occupancy, operation or use of the asset or property to which they relate.
“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust, or any other entity or organization,
including a Governmental Entity.
“Personal Information” means: (A) any information that identifies, or in
combination with other information may identify, is linked to, or relates to an
individual, or is capable of being associated with an individual; (B) any
information that is governed, regulated or protected by one or more Laws
concerning information relating to an identified or identifiable natural person
or PCI DSS, including, without limitation, any “protected health information”
(as defined by HIPAA); and (C) any information that is derived from or linked to
other Personal Information.
“Privacy Law” means all applicable Laws to the extent such Laws regulate or
protect the privacy or security of Personal Information, and all regulations
promulgated thereunder,
10



--------------------------------------------------------------------------------



including applicable provisions of HIPAA, the GrammLeach Bliley Act, the Fair
Credit Reporting Act, the Fair and Accurate Credit Transaction Act, the FTC Act,
the Privacy Act of 1974, the CANSPAM Act, the Telephone Consumer Protection
Act, the Telemarketing and Consumer Fraud and Abuse Prevention Act, Children’s
Online Privacy Protection Act, state social security number protection Laws,
state data breach notification Laws, state consumer protection and consumer
information Laws, and state health information privacy Laws.
“Purchased Assets” means the assets set forth on Section 1.1(c) of the
Disclosure Schedule.
“Release” means any release, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, abandonment,
disposing or allowing to escape or migrate into or through the environment
(including, without limitation, ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).
“Restricted Cash” means the VNS Restricted Cash and any cash or cash equivalents
of the Company Entities held in escrow.
“Restrictive Covenant Agreement” means the restrictive covenant agreement
entered into by and among Buyer, Seller and an Affiliate of Seller on the
Closing Date and delivered at the Closing.
“SEC” means the Securities and Exchange Commission.
“Seller Fundamental Representations” means the representations and warranties of
Seller set forth in Section 4.1 (Formation; Power; Authorization;
Enforceability), Section 4.2(a)(i) (No Violations of Seller’s Organizational
Documents), Section 4.4 (Units) and Section 4.6 (Finders’ or Advisors’ Fees).
“Software” means all computer programs, applications, and source code and object
code, including application software, system software, firmware, middleware,
mobile digital applications, program interfaces, algorithms, assemblers,
applets, compilers and binary libraries, together with any error corrections,
updates, modifications, or enhancements thereto, data files and computer
databases, and protocols, specifications, and other related documentation.
“Straddle Period” means a taxable period beginning on or before and ending after
the Closing Date.
“Subsidiary” means, with respect to any specified Person, (a) a corporation of
which more than fifty percent (50%) of the voting or capital stock is, as of the
time in question, directly or indirectly owned by such Person and (b) any other
Person in which such Person, directly or indirectly, owns more than fifty
percent (50%) of the ownership interests thereof or has the power to elect or
direct the election of more than fifty percent (50%) of the members of the
governing body of such entity.
11



--------------------------------------------------------------------------------



“Target VNS Restricted Cash” means an amount equal to $3,109,089.00 held by VNS
CHOICE in account 813502015 with JPMorgan Chase, to be held as the VNSNY
Security Reserve as of June 30, 2017.
“Tax” means any foreign, federal, state, county, or local income, sales and use,
excise, franchise, real and personal property, gross receipt, capital stock,
production, business and occupation, disability, employment, unemployment,
payroll, severance, escheat, unclaimed property or withholding tax or other tax,
duty, fee, assessment or charge of any kind whatsoever in the nature of a tax
imposed by any Governmental Entity, including any interest or penalties related
thereto.
“Tax Return” means any return, report, claim for refund, or information return
or statement (including any attachments and schedules thereto), and including
any amendment thereof, filed or required to be filed with a Governmental Entity
relating to Taxes.
“Technology” means all servers, computer hardware, integrated circuits and
integrated circuit masks, electronic, electrical, and mechanical equipment, and
all other forms of technology, including improvements, modifications, works in
process, derivatives, or changes, thereto and Intellectual Property rights
therein.
“Transaction Documents” means this Agreement, the Commercial Agreement, the
Guaranty, the Restrictive Covenant Agreement, the Transition Services Agreement,
and each other agreement, instrument or document entered into or required to be
delivered in connection with the transactions contemplated hereby.
“Transaction Expenses” means, to the extent not paid prior to the Closing, all
fees and expenses of Seller and the Company Entities incurred in connection with
the transactions contemplated hereby, including, but not limited to: (i) the
fees and expenses payable by Seller or its Affiliates to financial advisors,
outside legal counsel and accountants incurred in connection with this Agreement
and the transactions and other agreements contemplated by this Agreement; (ii)
all transaction-related bonuses or change of control bonuses, if any, payable
to, or for the benefit of, any current or former employee, manager or director
of any Company Entity as a result of the consummation of the transactions
contemplated hereby, including pursuant to sale, retention or change of control
or similar bonuses, payments or benefits; and (iii) the share of such Company
Entity’s payroll, social security, employment or other Taxes associated with any
payments made by any Company Entity prior to, at, or following the Closing
within the scope of clause (ii) above.
“Transfer Taxes” means any sales, use, stock transfer, real property transfer,
stamp, registration, documentary, recording or similar Taxes together with any
interest thereon, penalties, fines, fees, additions to Tax or additional amounts
with respect thereto incurred in connection with the transactions contemplated
hereby.
“Transition Services Agreement” means the transition services agreement to be
entered into by and among Buyer, Seller and the Company at the Closing.
12



--------------------------------------------------------------------------------



“VNS Restricted Cash” means the amounts held as the VNSNY Security Reserve as of
June 30, 2017, which is held by VNS CHOICE in account 813502015 with JPMorgan
Chase.
“WARN Act” means the United States Worker Adjustment and Retraining Notification
Act and any similar Law.
The following terms are not defined above but are defined in the sections of
this Agreement indicated below:
Term Section Term Section



Agreement Preamble
Business Information Section 3.6
Buyer Preamble
Buyer Indemnified Parties Section 8.2(a)
Buyer Prepared Tax Returns Section 6.5(a)
Cap Section 8.3(b)
Claim Section 8.4(a)
Claim Notice Section 8.4(a)
Closing Section 2.1(a)
Closing Date Section 2.1(a)
COBRA Section 6.67
Company Preamble
Deductible Section 8.3(b)
Distribution Agreement Section 7.1(a)(xi)
Estimated Calculations Section 2.3(a)(i)
Estimated Closing Indebtedness Section 2.3(a)
Estimated Purchase Price Section 2.3(a)(i)
Estimated Transaction Expenses Section 2.3(a)(i)
Exchange Act Section 3.4(e)
Final Calculations Section 2.3(b)(i)
Final Closing Indebtedness Section 2.3(b)(i)
Final Purchase Price Section 2.3(b)(i)
Final Transaction Expenses Section 2.3(b)(i)
Healthcare Professional Section 3.11(c)
Indemnified Party Section 8.3(b)
Indemnifying Party Section 8.3(b)

Independent Accountant Section 2.3(d)
Leases Section 3.18(b)
Material Contracts Section 3.16(a)
Material Customers Section 3.20(a)
Material Suppliers Section 3.20(a)
Objection Notice Section 2.3(c)
OIG Section 3.11(b)
Organizational Documents Section 3.1(b)
Post-Closing Adjustment Amount Section 2.3(b)(i)
Pre-Closing Tax Contest Section 6.5(c)
Privacy Agreements Section 3.12(a)
Privacy Consents Section 3.12(a)
Purchase Price Section 2.3(a)
Purchase Price Allocation Section 6.5(g)
Released Parties Section 6.6
Seller Preamble
Seller Indemnified Parties Section 8.2(b)
Seller Prepared Tax Returns Section 6.5(a)
Straddle Period Tax Contest Section 6.5(c)
Terminated Employees Section 6.6
Third-Party Claim Section 8.4(b)(i)
Third-Party Notice Section 8.4(b)(i)
Units Recitals
VNS Restricted Cash Shortfall Section 2.3(a)(i)







I.


PURCHASE AND SALE OF EQUITY
13



--------------------------------------------------------------------------------



i.Purchase and Sale
.
1.Closing. The transactions contemplated by this Agreement shall be consummated
(the “Closing”) on the date hereof, or at such other time as the parties
mutually agree in writing (such date is herein referred to as the “Closing
Date”) and shall be effective as of 11:59 p.m. Eastern Time on the Closing Date.
2.Units. At the Closing, Seller shall sell, convey, transfer, assign, and
deliver (or cause to be delivered) to Buyer, the Units, and Buyer shall
purchase, acquire and accept delivery of the Units from Seller free and clear of
all Encumbrances.
3.Distribution of Excluded Assets and Excluded Liabilities. At the Closing,
immediately prior to the purchase by Buyer of the Units from Seller pursuant to
Section 2.1(b), Seller shall cause the Company Entities to distribute the
Excluded Assets and the Excluded Liabilities from the Company Entities to Seller
or an Affiliate of Seller pursuant to the Distribution Agreement.
ii.Purchase Price; Adjustments
.
1.Purchase Price
. The aggregate cash consideration to be paid by Buyer to Seller shall be an
amount equal to (the “Purchase Price”): $80,000,000.00, minus each of the
following adjustments:
a.the Closing Indebtedness;
b.the Transaction Expenses; and
c.the amount, if any, by which the VNS Restricted Cash as of the Closing Date is
less than the Target VNS Restricted Cash.
2.Payment of Purchase Price
. At the Closing, Buyer shall pay to Seller, by wire transfer of immediately
available funds to the account designated by Seller at least two (2) Business
Days prior to the Closing Date, the Estimated Purchase Price.
3.Closing Indebtedness
. At the Closing, Buyer shall pay (or cause to be paid), by wire transfer of
immediately available funds the Closing Indebtedness, if any, in accordance with
the Pay-off Letters provided by the Company with respect to such Closing
Indebtedness at least two (2) Business Days prior to the Closing Date.
14



--------------------------------------------------------------------------------



4.Transaction Expenses
. At the Closing, Buyer shall pay (or cause to be paid) the Estimated
Transaction Expenses by wire transfer of immediately available funds to such
account or accounts specified by the Company not less than two (2) Business Days
prior to the Closing Date.
iii.Purchase Price Adjustment
.
1.Pre-Closing Adjustment
.
a.At least two (2) Business Days prior to the anticipated Closing Date, the
Company shall prepare and deliver to Buyer a schedule setting forth (A) a good
faith estimate of the Closing Indebtedness (the “Estimated Closing
Indebtedness”), (B) a good faith estimate of the Transaction Expenses (the
“Estimated Transaction Expenses”), (C) a good faith determination of the amount,
if any, by which the VNS Restricted Cash will be less than the Target VNS
Restricted Cash as of the Closing Date (the “VNS Restricted Cash Shortfall”);
and (D) the amount and calculation of the Purchase Price as set forth in Section
2.2 (the “Estimated Purchase Price” and together with the Estimated Closing
Indebtedness, the Estimated Transaction Expenses and the VNS Restricted Cash
Shortfall, the “Estimated Calculations”). If, for any reason, the Closing Date
is postponed, then the foregoing obligations shall again apply with respect to
such postponed Closing Date.
b.Seller shall provide a reasonable level of supporting documentation relating
to the preparation of the Estimated Calculations and shall provide reasonable
access to the personnel of Seller involved in the preparation of the Estimated
Calculations to discuss the Estimated Calculations. Buyer and the Company shall
work together in good faith, prior to the Closing, to resolve any disagreements
over any items set forth in the Estimated Calculations, and the items set forth
in the Estimated Calculations shall for all purposes in this Agreement be equal
to the amounts initially proposed by the Company together with any revisions
thereto that are mutually agreed upon by Buyer and the Company prior to the
Closing.
2.Post-Closing Adjustment
.
a.Buyer shall prepare and deliver to Seller, within ninety (90) days following
the Closing Date, a schedule setting forth Buyer’s calculation of (A) the
Closing Indebtedness (the “Final Closing Indebtedness”), (B) the Transaction
Expenses (the “Final Transaction Expenses”), (C) the amount and calculation of
the Purchase Price based on the foregoing amounts (the “Final Purchase Price”),
and (D) the amount, if any, by which the Final Purchase Price so determined is
greater than or less than the Estimated Purchase Price (such positive or
negative amount, as finally determined, the “Post-Closing Adjustment Amount” and
15



--------------------------------------------------------------------------------



together with the Final Closing Indebtedness, the Final Transaction Expenses and
the Final Purchase Price, the “Final Calculations”).
b.Buyer shall provide a reasonable level of supporting documentation relating to
the preparation of the Final Calculations and shall provide reasonable access to
the personnel of Buyer and the Company Entities involved in the preparation of
the Final Calculations; provided, however, that neither Buyer nor the Company
Entities shall be obligated to make any working papers available to Seller
unless and until Seller has signed a customary confidentiality and hold harmless
agreement relating to such access to working papers in form and substance
reasonably acceptable to such independent accountants.
3.Objection Notice
. On or prior to the forty-fifth (45th) day following Buyer’s delivery of the
Final Calculations, Seller may give Buyer a definitive written notice stating
Seller’s objections to the Final Calculations (the “Objection Notice”). Such
Objection Notice shall specify in reasonable detail the amount of any objection
and the basis therefor. Any determination set forth in the Final Calculations
that is not objected to in the Objection Notice delivered to Buyer in such
45-day period shall be deemed acceptable and shall be final and binding upon
Buyer and Seller upon delivery of the Objection Notice. If Seller does not give
Buyer an Objection Notice within such 45-day period, then the Final Calculations
shall be conclusive and binding upon Buyer and Seller and the Final Calculations
shall constitute the Final Calculations for purposes of Section 2.3(e) below.
4.Independent Accountant
. Following Buyer’s receipt of the Objection Notice, Seller and Buyer shall
attempt to negotiate in good faith to resolve such dispute. In the event that
Seller and Buyer fail to agree on any of Seller’s proposed adjustments set forth
in the Objection Notice within thirty (30) days after Buyer receives the
Objection Notice, Seller and Buyer agree that they will jointly retain Ernst &
Young LLP or, if such Person is unable or unwilling to act as the Independent
Accountant hereunder, such other nationally recognized accounting firm that is
mutually acceptable to Buyer and Seller and is willing to serve in such capacity
hereunder (the “Independent Accountant”). The Independent Accountant shall, if
and when requested to do so by either Buyer or Seller in writing to the
Independent Accountant with concurrent notice to the other party, make the final
determination of the Final Calculations in accordance with the terms of this
Agreement. Buyer and Seller each shall provide the Independent Accountant with
their respective determinations of the Final Calculations and such other written
submissions, presentations and supporting material as each of Buyer and Seller
deems necessary and appropriate. The Independent Accountant shall make a
determination of the Final Calculations that shall be final and binding on
Seller and Buyer and such determination shall be within the range proposed by
Buyer in the Final Calculations and Seller in the Objection Notice. The scope of
the disputes to be resolved by the Independent Accountant shall be limited to
whether such calculation was done in accordance with the terms hereof, the
accounting methods and procedures used to prepare the Final Calculations, and
whether there were mathematical errors in the calculation of any of the Final
Calculations, and the Independent Accountant shall not make
16



--------------------------------------------------------------------------------



any other determination. The Independent Accountant shall make its determination
based solely on written submissions, presentations and supporting material
provided by Buyer and Seller and not pursuant to any independent review. The
Independent Accountant shall act as an expert, not an arbitrator. The fees,
costs and expenses of the Independent Accountant shall be allocated between
Buyer and Seller based upon the percentage which the portion of the aggregate
dollar value of the items not awarded to Buyer and Seller bears to the amount
actually contested to the Independent Accountant by such party. For example, if
Seller claims that the appropriate adjustments are $1,000 greater than the
amount determined by Buyer and if the Independent Accountant ultimately resolves
such items by awarding to Seller $300 of the $1,000 contested, then the fees,
costs and expenses of the Independent Accountant will be allocated 30% (i.e.,
300 ÷ 1,000) to Buyer and 70% (i.e., 700 ÷ 1,000) to Seller. During the review
by the Independent Accountant, Buyer, Seller and their respective
representatives shall make available to the Independent Accountant interviews
with such individuals and such information, books and records and work papers as
may be reasonably required by the Independent Accountant to fulfill its
obligations under this Section 2.3(d). The Independent Accountant’s
determination of the Final Calculations shall be treated as compromise and
settlement negotiations for purposes of Rule 408 of the Federal Rules of
Evidence and comparable state rules of evidence, and all negotiations,
submissions to the Independent Accountant, and presentations under this Section
2.3(d) shall be treated as confidential information. The Independent Accountant
shall be bound by a mutually agreeable confidentiality agreement. The decision
rendered pursuant to this Section 2.3(d) may be filed as a judgment in any court
of competent jurisdiction. Either Buyer or Seller may seek specific enforcement
or take other necessary legal action to enforce any decision under this Section
2.3(d). The other party’s only defense to such a request for specific
enforcement or other legal action shall be fraud by or upon the Independent
Accountant. Absent such fraud, such other party shall reimburse the party
seeking enforcement for all of its expenses related to the enforcement of the
Independent Accountant’s determination.
5.Payment of Post-Closing Adjustment Amount
.
a.If the Final Purchase Price is less than the Estimated Purchase Price, then
Seller shall pay (or cause to be paid) the Post-Closing Adjustment Amount to
Buyer.
b.If the Final Purchase Price is greater than the Estimated Purchase Price, then
Buyer shall pay (or cause to be paid) the Post-Closing Adjustment Amount to
Seller.
c.All amounts owed pursuant to this Section 2.3(e) by Buyer to Seller, on the
one hand, or by Seller to Buyer, on the other hand, shall be paid by delivery of
immediately available funds to an account designated by the recipient party
within five (5) Business Days after the date of final determination. All
payments made pursuant to this Section 2.3 shall be treated by all parties
hereto for Tax purposes as adjustments to the Purchase Price.
II.


17



--------------------------------------------------------------------------------



REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth on the Disclosure Schedule, Seller and the Company hereby
represent and warrant to Buyer as of the date hereof as follows:
i.Organization and Qualification
.
1.Each of the Company Entities is duly organized, validly existing and, to the
extent such concept is recognized, in good standing under the Laws of the
jurisdiction of its incorporation or organization and each has the requisite
power and authority to own and lease its assets and to carry on its business as
it is being currently conducted. Each of the Company Entities is duly qualified
or licensed to do business, and, to the extent such concept is recognized, in
good standing in each jurisdiction where the character of its assets owned or
leased or the nature of its business makes such qualification or licensure
necessary, except for such failures to be so qualified, licensed or in good
standing that has not had, or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Each jurisdiction
in which any Company Entity is qualified to do business is listed on Section
3.1(a) of the Disclosure Schedule.
2.The Company has made available to Buyer complete and correct copies of each
Company Entity’s certificate of incorporation or formation, bylaws, operating
agreement or any such similar organizational documents, as applicable, including
all amendments thereto (collectively, the “Organizational Documents”).
ii.Power; Authorization; Enforceability
.
1.The Company has the requisite power and authority to enter into this Agreement
and the other Transaction Documents to which it is, or is specified to be, a
party, and, subject to the satisfaction or, if permitted, waiver of the
conditions set forth in ARTICLE VII hereof, to perform its respective
obligations hereunder and thereunder.
2.The execution and delivery of this Agreement and the other Transaction
Documents to which the Company is, or is specified to be, a party, and the
performance by the Company of its obligations hereunder and thereunder have been
duly authorized by all necessary action on the part of the Company and no other
action on the part of the Company is necessary to authorize the execution and
delivery of this Agreement and the other Transaction Documents to which it is,
or is specified to be, a party or to perform its obligations hereunder and
thereunder.
3.This Agreement has been duly executed and delivered by the Company and
(assuming due authorization, execution and delivery of this Agreement by Buyer)
constitutes, and each of the other Transaction Documents to which the Company
is, or is specified to be, a party, when executed and delivered (assuming in
each case due authorization,
18



--------------------------------------------------------------------------------



execution and delivery by each of the other parties thereto) will constitute, a
legal, valid and binding agreement of the Company enforceable against the
Company in accordance with its terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to or affecting the rights and remedies of
creditors generally and subject to general principles of equity (whether
considered in a proceeding at law or in equity).
iii.No Violations; Governmental Authorizations
.
1.The execution and delivery of this Agreement by the Company does not, and the
execution and delivery by the Company of the other Transaction Documents to
which it is, or is specified to be, a party, will not, and the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents to which the Company is, or is specified to be, a party, and
compliance with the provisions of this Agreement and the other Transaction
Documents to which the Company is, or is specified to be, a party, will not
result in (i) any conflict, violation or breach of or default (with or without
notice or lapse of time, or both) under the Company’s Organizational Documents,
(ii) any conflict, violation or breach of or default, or give rise to any right
of termination, modification, acceleration or cancellation of any obligation, or
the creation of any Encumbrance, under any term or provision of any Material
Contract except as set forth in Section 3.3(a) of the Disclosure Schedule, and
(iii) assuming compliance with the matters referred to in Section 3.3(b) below,
contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Entity the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by any Company Entity.
2.Section 3.3(b) of the Disclosure Schedule sets forth each Governmental
Authorization that is required to be obtained or made by or with respect to any
Company Entity in connection with the execution and delivery of this Agreement
by such Company Entity or the performance by such Company Entity of its
obligations hereunder.
iv.Capital Structure
.
1.Section 3.4(a)(i) of the Disclosure Schedule sets forth the authorized equity
of each Company Entity. All of the outstanding equity of each Company Entity
(i) is fully paid and nonassessable, has been duly authorized and validly
issued, and (ii) has not been issued in violation of any preemptive rights,
rights of first refusal or similar rights of any Person, or in violation of such
Company Entity’s Organizational Documents. The beneficial and record ownership
of the issued and outstanding equity of each Company Entity (other than the
Company) is set forth in Section 3.4(a)(ii) of the Disclosure Schedule.
2.Except as set forth in Section 3.4(b) of the Disclosure Schedule, no Company
Entity has any other authorized, issued or outstanding: (i) capital stock,
equity
19



--------------------------------------------------------------------------------



securities or securities containing any equity features, (ii) agreements,
options, warrants, calls or other arrangements or rights to purchase any equity
interests of any Company Entity, (iii) securities convertible into or
exchangeable for any equity interests of any Company Entity, (iv) phantom equity
rights, equity stock appreciation rights, restricted unit or interest awards, or
other unit or equitybased awards or rights relating to or valued by reference
to the equity of any Company Entity, (v) other commitments of any kind for the
issuance of additional equity interests or options, warrants or other securities
of any Company Entity, (vi) outstanding contractual obligations of any Company
Entity to repurchase, redeem or otherwise acquire any shares or other equity
interests in any Company Entity, to make any payments based on the market price
or value of shares or other equity interests of any Company Entity or to provide
funds to make any investment in any other entity, or (vii) other equity
securities or securities containing any equity features of any Company Entity.
3.Except as set forth in Section 3.4(c) of the Disclosure Schedule, no Company
Entity has declared or paid any dividends on, or made any other distributions
with respect to, any equity interests of such entity since September 19, 2017,
or, to the Knowledge of the Company, since January 1, 2017.
4.Except as set forth in Section 3.4(d) of the Disclosure Schedule, there are no
registration rights agreements, equityholder agreements, voting trusts or other
agreements to which any Company Entity or Seller is a party or by which it or
any of them is bound relating to the voting, disposition, purchase or issuance
of any equity of any Company Entity.
5.No Company Entity has registered shares or any other equity interests under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, or the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder (collectively, the “Exchange
Act”) or has registered itself under the Exchange Act.
v.Company Subsidiaries
. Except as set forth in Section 3.5 of the Disclosure Schedule, no Company
Entity owns, directly or indirectly, any shares of capital stock or other equity
rights, or securities or interests convertible into or exchangeable for capital
stock or equity rights, in any other entity.
vi.Business Information
.
1.Seller has delivered to Buyer the following information for the fiscal years
2018 and 2019 and the three (3) months ended March 31, 2020 (collectively, the
“Business Information”), which is attached as Section 3.6(a)(i) of the
Disclosure Schedule: (i) the revenue of current customers who are not Affiliates
of Seller, (ii) the cost of goods sold to current customers who are Affiliates
of Seller; (iii) the cost of goods sold to current customers who are not
Affiliates of Seller; and (iv) the following operating metrics of current
customers who are Affiliates of Seller: (1) total number of all non-canceled,
attested
20



--------------------------------------------------------------------------------



trips; (2) total mileage of all non-canceled, attested trips; (3) total
membership and (4) total member months. The Business Information described in
subsections (i) and (iii) above was prepared in accordance with GAAP except as
set forth in Section 3.6(a)(ii) of the Disclosure Schedule, and the Business
Information is correct and complete in accordance with the Company’s books and
records.
2.The Business Information was derived from the books and records of the Company
Entities. The Company Entities have made and kept their true, correct and
complete books and records and accounts, which accurately and fairly reflect, in
reasonable detail, the activities of the Company Entities in all material
respects.
3.The Business Information was prepared in accordance with the accounting
procedures of Parent. Parent maintains disclosure controls and procedures as
defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act.
vii.Excluded Liabilities
.
1.To the Knowledge of the Company, the Excluded Liabilities include all of the
material Liabilities of the Company Entities other than the Liabilities related
to the Material Contracts.
2.Section 3.7(b) of the Disclosure Schedule lists the ongoing obligations of the
Company under the Excluded Liability listed on Schedule 1.1(b)(m) of the
Disclosure Schedule.
viii.Absence of Certain Changes
. Except for the matters contemplated by this Agreement, since December 31, 2019
(a) each Company Entity has conducted its business in the ordinary course
consistent with past practice in all material respects and (b) a Material
Adverse Effect has not occurred.
ix.Legal Proceedings
. Except as set forth in Section 3.9 of the Disclosure Schedule, there are no
and since September 19, 2017, and to the Knowledge of the Company, during the
three (3) years prior hereto, there have not been any Actions: (a) brought by or
against any Company Entity or that are pending, or, to the Knowledge of the
Company, threatened against any Company Entity, or (b) challenging the validity
or enforceability of this Agreement and the other Transaction Documents. None of
the Company Entities are subject to any judgments, decrees, injunctions,
required undertakings, corrective action plans or orders of any Governmental
Entity. Except as set forth in Section 3.9 of the Disclosure Schedule, since
September 19, 2017 and to the Knowledge of the Company, during the three (3)
years prior hereto, there have not been any orders rendered against, or any
settlements effected by, any Company Entity in connection with any Actions
brought by or against any Company Entity.
21



--------------------------------------------------------------------------------



x.Compliance with Laws
.
1.Each Company Entity is, and since September 19, 2017, and, to the Knowledge of
the Company, since January 1, 2017, has been, in compliance in all material
respects with all Laws applicable to the operation of the Business or the
ownership or use of any of their assets.  Except as set forth in Section 3.10(b)
of the Disclosure Schedule, no Company Entity has received, since September 19,
2017, and, to the Knowledge of the Company, since January 1, 2017, any written
notice from any Governmental Entity or other Person regarding any actual,
alleged or potential violation of or failure to comply with any Law.
2.Section 3.10(b) of the Disclosure Schedule contains a true and complete list
of each material Governmental Authorization that is held by any Company Entity. 
Each such Governmental Authorization is valid and in full force and effect. 
Each Company Entity is, and since September 19, 2017, and, to the Knowledge of
the Company, since January 1, 2017, has been, in compliance in all material
respects with each such Governmental Authorization.  No Company Entity has
received, at any time since September 19, 2017, and, to the Knowledge of the
Company, since January 1, 2017, any written notice from any Governmental Entity
or other Person regarding (i) any actual, alleged or potential violation of or
failure to comply with any term or requirement of any such Governmental
Authorization, or (ii) any actual, proposed, or potential revocation,
suspension, cancellation or termination of, or modification to, any such
Governmental Authorization. The Governmental Authorizations listed in Section
3.10(b) of the Disclosure Schedule collectively constitute the Governmental
Authorizations necessary to permit the Company Entities to lawfully conduct and
operate the Business in the manner it is currently conducted in all material
respects.
3.Neither the Company Entities nor, to the Knowledge of the Company, any
director, officer, manager, employee or agent of any Company Entity, has
directly or indirectly (i) offered, authorized, promised, made or agreed to make
gifts of money, other property or similar benefits or contributions to any
actual or potential customer, Payor, vendor, governmental employee or other
Person in a position to assist or hinder a Company Entity in connection with any
actual or proposed transaction or to any political party, political party
official or candidate for federal, state or local public office in violation of
any Law or (ii) maintained any unrecorded fund or asset of any Company Entity
for any improper purpose or made any false entries on its books and records for
any reason.
xi.Compliance with Healthcare Laws
.
1.The Company Entities are, and since September 19, 2017 and, to the Knowledge
of the Company, since January 1, 2017, have been, in material compliance with
all applicable Healthcare Laws. None of the Company Entities nor, to the
Knowledge of the Company, any of their officers, directors or employees, have
since September 19, 2017 and,
22



--------------------------------------------------------------------------------



to the Knowledge of the Company, since January 1, 2017, been, party to a
corporate integrity agreement or deferred prosecution agreement with any
Governmental Entity and do not have any reporting obligations pursuant to any
settlement agreement entered into with any Governmental Entity. None of the
Company Entities, nor, to the Knowledge of the Company, any of their officers,
directors, or owners, are or have been since September 19, 2017 and, to the
Knowledge of the Company, since January 1, 2017, a defendant in any qui
tam/False Claims Act litigation, or served with or received any search warrant,
subpoena, civil investigative demand or contact letter by or from any
Governmental Entity. None of the Company Entities have since September 19, 2017
and, to the Knowledge of the Company, since January 1, 2017, made a voluntary
disclosure to any Governmental Entity under any Healthcare Law, whether pursuant
to a self-disclosure protocol or otherwise, and none of the Company Entities are
in the process of considering whether any such voluntary disclosure is required
to or should be made.
2.None of the Company Entities nor any of their respective owners, members,
directors, officers, employees or, to the Knowledge of the Company, agents are
or have been since September 19, 2017 and, to the Knowledge of the Company,
since January 1, 2017: (i) excluded, precluded, suspended or debarred from
participating in any Government Reimbursement Program or by any Governmental
Entity; (ii) charged with, subject to sanction, disciplinary action or convicted
for a crime in connection with any Government Reimbursement Program or violation
of any Healthcare Law or the subject of any Final Adverse Action (as defined in
42 C.F.R. §424.502), or (iii) received written notice that it is
being investigated by any Government Reimbursement Program or Governmental
Entity relating to any violation of any Healthcare Law. Furthermore, to the
Knowledge of the Company, none of the actions described in the foregoing clauses
(i) through (iii) has been threatened in writing. Since September 19, 2017, the
Company Entities have screened, on at least an annual basis, all of their
respective owners, members, officers, and employees against the Department of
Health and Human Services Office of the Inspector General (the “OIG”) List of
Excluded Individuals/Entities and the System for Award Management’s excluded
parties data (see http://exclusions.oig.hhs.gov/ and http://sam.gov).
3.All employees and, to the Knowledge of the Company, all independent
contractors of the Company Entities who are required by applicable Healthcare
Laws to have a license or certification in order to provide services to or on
behalf of, the applicable Company Entity (each, a “Healthcare Professional”)
are, and at all times during which such Healthcare Professionals have provided
any health care services to or on behalf of the Company Entity have been, duly
licensed and certified in each applicable jurisdiction as required by applicable
Healthcare Law. To the Knowledge of the Company, each Healthcare Professional
currently providing services for any Company Entity is in good standing with the
applicable licensing board.
4.None of the Company Entities nor, to the Knowledge of the Company, any of
their respective owners, members, directors, officers, employees, or agents,
have since September 19, 2017 and, to the Knowledge of the Company, since
January 1, 2017, paid, solicited, received, or accepted remuneration (i.e.,
anything of value) in exchange for, or as
23



--------------------------------------------------------------------------------



an inducement to encourage, referrals for health care items or services on
behalf of any of the Company Entities. None of the Company Entities, nor to the
Knowledge of the Company, any of respective owners, members, directors,
officers, employees or agents had since September 19, 2017 and, to the Knowledge
of the Company, since January 1, 2017, have had any direct or indirect financial
relationships with any healthcare facility or provider that does not comply with
any applicable federal or state fraud and abuse Laws.
5.Each Company Entity is, and since September 19, 2017 has been continuously,
eligible to receive payment without restriction under the Government
Reimbursement Programs and in material compliance with the conditions of
participation for all Government Reimbursement Programs in which it
participates. Since September 19, 2017 and, to the Knowledge of the Company,
since January 1, 2017, each Company Entity’s billing practices have been in
compliance with all applicable Healthcare Laws and requirements of all Payors
billed by any Company Entity, and the Company Entities have not billed or
received any payment or reimbursement in excess of amounts allowed by such
Healthcare Laws or Payor requirements. Since September 19, 2017 and, to the
Knowledge of the Company, since January 1, 2017, none of the Company Entities
have relating solely to the operation of the Business: (1) knowingly and
willfully made or caused to be made a false statement or representation of a
fact in any application for any benefit or payment directly payable by a
Government Reimbursement Program; (2) knowingly and willfully made or caused to
be made any false statement or representation of a fact for use in determining
rights to any benefit or payment directly payable by a Government Reimbursement
Program; (3) failed to disclose knowledge by a claimant of the occurrence of any
event affecting the initial or continued right to any benefit or payment on its
own behalf or on behalf of another, with intent to fraudulently secure such
benefit or payment directly payable by a Government Reimbursement Program. The
Company Entities have implemented compliance programs reasonably designed to
cause the Company Entities to be in compliance in all material respects with
applicable Healthcare Laws.
xii.Privacy
.
1.Each Covered Entity and Business Associate (each as defined in HIPAA) owned by
any Company Entity, including but not limited to any group health plan sponsored
by any Company Entity, is in and, since September 19, 2017, and, to the
Knowledge of the Company, since January 1, 2017, has been in compliance in all
material respects with, the applicable requirements of Privacy Laws. The Company
Entities are, and since September 19, 2017, and, to the Knowledge of the
Company, since January 1, 2017, have been, in material compliance with (i) all
Contracts in effect between any Company Entity and any Covered Entity or
Business Associate that apply to or restrict the use, disclosure or security of
Personal Information by such Company Entity (collectively, the “Privacy
Agreements”); and (ii) the terms of any consents, authorizations, waiver of
authorization or other permission pursuant to which the Company Entities access,
use, disclose, or have accessed, used or disclosed, Personal Information
(collectively, “Privacy
24



--------------------------------------------------------------------------------



Consents”). The Company Entities have in place, and the Company Entities comply
and since September 19, 2017, and, to the Knowledge of the Company, since
January 1, 2017, have complied in all material respects with, written policies
to protect the security and privacy of Personal Information. The Company
Entities have made available to Buyer copies of all privacy and security
policies and notices governing any Company Entity’s use or disclosure of
Personal Information. The Company Entities have the right pursuant to the
Privacy Agreements, the Privacy Consents and their privacy and security policies
to use and disclose Personal Information for the purpose such information is and
has been used and disclosed by the Company Entities. Neither the execution,
delivery or performance of this Agreement, nor the consummation of any of the
transactions contemplated by this Agreement, including any direct or indirect
transfer of Personal Information resulting from such transactions, will
materially violate any Company Entity policies, any Privacy Agreements or any
Privacy Consents as such currently exist or as existed at any time during which
any of such Personal Information or customer information was collected or
obtained.
2.The Company Entities have, and since September 19, 2017, and, to the Knowledge
of the Company, since January 1, 2017, have maintained, commercially reasonable
physical, technical, organizational and administrative security safeguards to
protect all Personal Information collected by the Company Entities or on their
behalf from and against unauthorized access, use and/or disclosure and that
comply with all Privacy Agreements, all Privacy Consents and applicable Privacy
Laws in every jurisdiction where the Company Entities operate. Since September
19, 2017, and, to the Knowledge of the Company, since January 1, 2017, no Person
has withdrawn his or her consent to any use or processing of his or her Personal
Information or requested erasure of their Personal Information by the Company
Entities where the Company Entities have not complied with such request.
3.Since September 19, 2017, and, to the Knowledge of the Company, since January
1, 2017, none of the Company Entities have received any complaint from any
Person regarding any Company Entity’s or any of its respective agents, employees
or contractors’ uses or disclosures of, or security practices or security
incidents regarding, Personal Information. Since September 19, 2017, and, to the
Knowledge of the Company, since January 1, 2017, there have not been any
material non-permitted uses or disclosures, any material security incidents or
any breaches involving Personal Information held or collected by or on behalf of
any Company Entity. No Company Entity is subject to any pending Action or, to
the Knowledge of the Company, is any Action threatened against any Company
Entity (and to the Knowledge of the Company, no such Action is likely to be
asserted against any Company Entity) by any Person alleging (i) a violation of
any Company policies, Privacy Consents or any Privacy Agreements; (ii) a
violation of any Person’s privacy, personal or confidentiality rights under any
Privacy Laws, or (iii) the material failure of any Company Entity with respect
to any security audit. No Company Entity has notified, either voluntarily or as
required by any Privacy Law, any affected individual, any customer, any
Governmental Entity, or the media of any breach or non-permitted use or
disclosure of Personal Information, and no Company Entity is currently planning
to conduct any such notification or investigating whether any such notification
is required.
25



--------------------------------------------------------------------------------



xiii.Employee Benefit Plans.


1.No Employee Plan that is (i) a “multiemployer plan,” as such term is defined
in Section 3(37) of ERISA, (ii) a plan that is subject to Title IV of ERISA,
Section 302 or Section 303 of ERISA or Section 412 or Section 436 of the Code,
(iii) a multiple employer plan as defined in Section 413(c) of the Code, or (iv)
a “multiple employer welfare arrangement” as such term is defined in Section
3(40) of ERISA, would have any Liability to the Company or Buyer.
2.There are no Employee Plans which promise or provide health, life or other
welfare benefits to current or former Company Employees following termination of
employment or other service (including retirement), or which provide severance
benefits to such Company Employees, except as otherwise required by
Section 4980B of the Code or comparable state statute which provides for
continuing health care coverage, that would have any Liability to the Company or
Buyer.
xiv.Labor
.
1.The Company Entities are in compliance, in all material respects, with all
Laws relating to the employment of labor, including, but not limited to,
provisions thereof relating to wages, hours, equal opportunity, work
authorization (including applicable I-9 requirements), collective bargaining,
the payment of social security and other Taxes, pay equity, discrimination,
harassment, retaliation, worker classification (including the proper
classification of employees as exempt or non-exempt and workers as independent
contractors), wage payment, overtime compensation, child labor, hiring,
promotion and termination of employees, reductions in force, pay in lieu of
notice, working conditions, meal and break periods, privacy, occupational safety
and health, employee record keeping, fair employment practices, workers’
compensation, plant closings, disability rights or benefits, reasonable
accommodations, labor relations, unfair labor practices, employee leave issues,
unemployment insurance, or any other labor and employment-related matter.
2.As of the Closing Date, there are no employment, consulting, severance,
retention, termination or change-of-control Contracts between any Company Entity
and any Company Employee or independent contractor.
3.Each Company Entity has paid or made provision for payment of all salaries and
wages and any other form of compensation, which are payable by such Company
Entity to any Company Employees and independent contractors, accrued through the
Closing Date. The Company Entities are not liable for any arrears of wages or
any Taxes or penalties for failure to comply with the foregoing.
26



--------------------------------------------------------------------------------



4.Since September 19, 2017, and, to the Knowledge of the Company, since January
1, 2017, there have been no Actions pending, or, to the Knowledge of the
Company, threatened against any Company Entity, regarding any labor and
employment-related matters (including without limitation, any administrative
charges, complaints, wage and hour claims, unemployment compensation claims,
workers’ compensation claims or employment-related multi-claimant or class
action claims) or any other claims arising from or relating to the employment of
any of the employees of any Company Entity or relationship of any Company Entity
with any independent contractor. The Company is not party to or otherwise bound
by any consent decree with or citation from any Governmental Entity relating to
employees or employment practices.
5.No Company Entity is a party to any labor, union or collective bargaining
agreement or other similar agreement, and no union or labor organization has
been certified or recognized as the representative of any of the Company
Employees, or to the Knowledge of the Company, is seeking such certification or
recognition or is attempting to organize any of such Company Employees. To the
Knowledge of the Company, no petition has been filed nor has any proceeding been
instituted by any Company Employee or group of Company Employees with the
National Labor Relations Board or similar Governmental Entity seeking
recognition of a collective bargaining agreement. There are no Persons
attempting to represent or organize or purporting to represent for bargaining
purposes any of the Company Employees. Since September 19, 2017, and, to the
Knowledge of the Company, since January 1, 2017, there has not occurred or, to
the Knowledge of the Company, been threatened any labor disputes, strikes,
slowdowns, picketing, work stoppages or concerted refusals to work or other
similar labor activities with respect to Company Employees.
6.Since September 19, 2017, and, to the Knowledge of the Company, since January
1, 2017, no Company Entity has effectuated: (i) a “plant closing” (as defined in
the WARN Act, or any similar Law) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility of
any Company Entity; or (ii) a “mass layoff” (as defined in the WARN Act, or any
similar Law) affecting any site of employment or facility of any Company Entity.
The Company has not taken any actions concerning the Company Employees prior to
the date hereof that would require the service of notice under the WARN Act.
xv.Taxes
. Except as set forth in Section 3.15 of the Disclosure Schedule:
1.Each of the Company Entities (i) timely filed (or has had timely filed on its
behalf) with appropriate taxing authorities all Tax Returns required to be filed
by it, and such Tax Returns are correct, complete and accurate in all material
respects; (ii) timely and properly paid all Taxes due and payable by the Company
Entities, whether or not shown on such Tax Returns; and (iii) timely and
properly withheld and paid all Taxes required to have been withheld and paid in
connection with any amounts paid or owing to any employee of the Company
Entities, independent contractor, creditor, member or other third party.
27



--------------------------------------------------------------------------------



2.There are no Encumbrances (other than Permitted Encumbrances) for Taxes upon
any assets of the Company Entities. Since September 19, 2017 and, to the
Knowledge of the Company, since January 1, 2017, no Company Entity has commenced
a voluntary disclosure proceeding in any state, local or foreign jurisdiction
that has not been fully resolved or settled. Since September 19, 2017 and, to
the Knowledge of the Company, since January 1, 2015, no Company Entity has
entered into a “closing agreement” within the meaning of Section 7121 of the
Code (or similar agreement under any corresponding provision of state, local or
foreign Law) that would be in effect and binding on any of the Company Entities
after the Closing.
3.No deficiency for any Taxes has been proposed, asserted or assessed against
the Company Entities that has not been resolved and paid in full. No waiver,
extension or comparable consent given by the Company Entities regarding the
application of the statute of limitations with respect to any Taxes or Tax
Returns is outstanding. There is no pending Tax audit, investigation or
examination or other administrative proceeding or court proceeding with regard
to any Taxes or Tax Returns of any of the Company Entities, nor has there been
any written notice to any of the Company Entities by any taxing authority
regarding any such audit, investigation, examination or proceeding.
4.Since September 19, 2017 and, to the Knowledge of the Company, since January
1, 2015, written claim has been made by a taxing authority in a jurisdiction
where a Company Entity does not file Tax Returns that such Company Entity is or
may be subject to taxation by that jurisdiction.
5.None of the Company Entities has participated in any listed transaction as
defined under Section 6707A(c) of the Code or Treasury Regulations Section
1.6011-4(b).
6.None of the Company Entities (i) is or has ever been a member of an affiliated
group of corporations within the meaning of Section 1504 of the Code or a member
of any consolidated, affiliated, unitary, combined or other similar group under
any provision of state, local or foreign law, (ii) has liability for the Taxes
of any Person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
Contract, or otherwise, or (iii) is party to or bound by any Tax indemnity, Tax
sharing, Tax allocation or similar agreement other than any such agreement
entered into in the ordinary course of business the primary purpose of which
does not relate to Taxes.
7.None of the Company Entities is required to include any amount in taxable
income, exclude any item of deduction or loss from taxable income, or make any
adjustment under Section 481(a) of the Code (or any similar provision of state,
local or foreign income Tax laws), for any taxable period (or portion thereof)
ending after the Closing Date as a result of any (i) installment sale or open
transaction disposition made on or prior to the Closing Date, (ii) prepaid
amount received on or prior to the Closing Date, (iii) change in method of
accounting or use of an improper method of accounting for a taxable period
ending on or prior to the Closing Date, (iv) “closing agreement” as described in
Section 7121 of the Code (or any similar provision of state, local or foreign
income Tax laws) executed on or prior to the Closing
28



--------------------------------------------------------------------------------



Date, or (v) election under Section 108(i) of the Code. No Company Entity has
any “long-term contracts” that are subject to a method of accounting provided
for in Section 460 of the Code.
8.Since September 19, 2017 and, to the Knowledge of the Company, since January
1, 2017, each of the Company Entities has been properly treated for federal
income tax purposes and all applicable state and local income tax purposes as an
entity disregarded as an entity separate from its owner within the meaning of
Treasury Regulations Section 301.7701-3(b)(1)(ii).
9.Each of the Company Entities has properly collected and remitted all sales,
use, value added and similar Taxes with respect to any sales or provision of
services to its customers and any leases. With respect to sales, provisions of
services and leases that were exempt from sales, use, value added and similar
Taxes and that were made without charging or remitting sales, use, value added
or similar Taxes, each of the Company Entities has complied in all material
respects with applicable Laws regarding the receipt and retention of any
appropriate Tax exemption certificates and other documentation qualifying such
sales, leases or provision of services as exempt.
10.None of the Company Entities owns an interest in an entity or is a party to
any joint venture or arrangement, in each case, that is classified as a
partnership for U.S. federal income Tax purposes.
11.None of the Company Entities has elected to defer any Taxes, including the
employer-portion of any payroll Tax for which any Company Entity will have
future Tax liability under the Coronavirus Aid, Relief, and Economic Security
Act.
12.Since September 19, 2017 and, to the Knowledge of the Company, since January
1, 2017, none of the Company Entities has requested or received any ruling with
respect to Taxes from any Governmental Entity. Since September 19, 2017, and, to
the Knowledge of the Company, since January 1, 2017, none of the Company
Entities has a request for administrative relief, a request for technical
advice, a request for a change of any method of accounting or any other request
pending with any Governmental Entity that relates to the Taxes or Tax Returns of
the Company Entities.
13.None of the Company Entities has or has had since September 19, 2017 and, to
the Knowledge of the Company, since January 1, 2017, a permanent establishment
in any country other than the United States, or has engaged in a trade or
business in any country other than the United States.
14.The Company Entities have complied in all material respects with applicable
Laws regarding escheatment and the reporting of unclaimed property to the
appropriate Governmental Entities.
15.Section 3.15(o) of the Disclosure Schedule lists all federal, state, local
and foreign Tax Returns filed by, or on behalf of, each Company Entity (but
excluding, for the sake
29



--------------------------------------------------------------------------------



of clarity, any Tax Returns required to be filed by Seller or any of its
Affiliates, other than the Company Entities) for taxable periods beginning on or
after January 1, 2018.
xvi.Material Contracts
.
1.Section 3.16(a) of the Disclosure Schedule lists each of the following
Contracts to which a Company Entity is a party as of the effective time of the
Closing or for which a Company Entity has ongoing obligations (collectively, the
“Material Contracts”):
a.any Contract with any insurance company, health maintenance organization,
accountable care organization and/or other private or governmental third-party
payor to which any Company Entity is a party;
b.any Contract containing any covenant or provision in effect prohibiting,
restricting or limiting any Company Entity from engaging in any line of business
or competing with any Person in any geographic area or during any period of
time;
c.any Contract relating to Intellectual Property that any Company Entity
reasonably anticipates will result in $100,000 or more of payments in 2020 or
for Intellectual Property valued at more than $100,000;
d.any note, debenture, guarantee, mortgage, loan agreement or indenture or other
agreement relating to Indebtedness with a principal amount in excess of
$100,000;
e.any joint venture or partnership agreement that is in effect or under which
any Company Entity has ongoing obligations;
f.any Contract in effect that contains a covenant granting to any Person other
than the Company Entities a put right, right of first refusal, right of first
offer, “most favored nation” or similar preferential treatment that is material
to any Company Entity;
g.any Contract involving any resolution or settlement of any actual or
threatened Action involving any Company Entity (other than such Contracts for
which confidentiality obligations are the only ongoing obligation of the Company
Entity);
h.any Contract with any Governmental Entity;
i.any Contracts or purchase orders for capital expenditures or the acquisition
or construction of fixed assets requiring the payment following the date of this
Agreement by any Company Entity, of an amount in excess of $100,000;
j.any Contracts entered into by any Company Entity on or after September 20,
2017 or, if earlier and to the Knowledge of the Company, under which any Company
Entity has ongoing obligations, in either case relating to any acquisition or
disposition
30



--------------------------------------------------------------------------------



by any Company Entity to or from any other Person, directly or indirectly (by
merger, consolidation, business combination or otherwise), of any assets, rights
or properties, entered into by any Company Entity;
k.any corporate integrity agreements, non or deferred prosecution agreement,
corrective action plan, or other settlement or similar agreements with any
Governmental Entity under which any Company Entity has ongoing obligations;
l.any Contract having a value per contract, or involving payments by or to any
Company Entity, of at least (x) $100,000 during any twelve-month period, or (y)
$250,000 in the aggregate;
m.any collective bargaining agreement or contract with any labor union;
n.any Contract with a Material Customer;
o.any Contract with a Material Supplier; and
p.any written commitment to enter into a Material Contract.
2.The Company has made available to Buyer a correct and complete copy of each
Material Contract. Each Material Contract is in full force and effect, is
binding and enforceable in accordance with its terms and is not subject to any
claims, charges, set-offs or defenses, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the enforcement of creditors’ rights in general
and subject to general principles of equity. Except as set forth in Section
3.16(b) of the Disclosure Schedule, no Company Entity is in material breach or
default, nor, to the Knowledge of the Company, is any other party to any
Material Contract in material breach or default under such Contract. Since
January 1, 2020, no Company Entity has received or given written notice from any
counterparties in connection with any Material Contract of (i) any material
breach or default under any Material Contract, or (ii) any claim for damages or
indemnification.
3.There are no renegotiations or, to the Knowledge of the Company, outstanding
rights to negotiate, any amount to be paid or payable to or by any Company
Entity under any Material Contract other than with respect to non-material
amounts in the ordinary course of business, and no Person has made a written
demand for such negotiations. No Company Entity has released or waived any of
its rights under any Material Contract.
xvii.Intellectual Property
.
1.Since September 19, 2017, and, to the Knowledge of the Company, since January
1, 2017: (i) the Company Entities have owned or had sufficient rights to use all
31



--------------------------------------------------------------------------------



Intellectual Property used in connection with the operation of the Business,
(ii) neither the conduct of the Business nor the Company Intellectual Property
(or use of it) has infringed upon, misappropriated, violated or engaged in
unfair competition with, or is infringing, misappropriating, violating or
engaging in any unfair competition with, any Intellectual Property rights of any
Person, and (iii) there has been no Action pending, asserted, or threatened in
writing against any Company Entity alleging any infringement, misappropriation,
violation or unfair competition or otherwise concerning the ownership, validity,
registerability, enforceability, violation or use of, or licensed right to use,
any Company Intellectual Property in any material respect.
2.Since September 19, 2017, and, to the Knowledge of the Company, since January
1, 2017, the Company Entities have maintained, continue to maintain, and caused
their vendors to maintain, safeguards, security measures and procedures against
the unauthorized access, disclosure, destruction, loss, or alteration of
Personal Information and customer data or information (including any personal or
device-specific information) in its possession or control.
3.The Company is the sole owner of all right, title, and interest in the Marks
(including all of the goodwill associated therewith) and the sole owner of all
right, tile, and interest in and registrant of the Domain Names, in each case
free and clear of all Encumbrances other than Permitted Encumbrances. The
registrations for the Domain Names have not expired and have not been cancelled
or abandoned.
xviii.Real Property
.
1.No Company Entity owns any real property. As of the Closing Date, No Company
Entity is a party to any other oral or written agreement conveying any interest
in real property, including, without limitation, leases, subleases and licenses.
2.There is no pending, nor, to the Knowledge of the Company, threatened in
writing, (i) condemnation or eminent domain proceeding against any part of any
lease, sublease, license, use and occupancy or other similar arrangement
pursuant to which any Company Entity or any of its Affiliates has agreed to make
rental payments or has any other obligations (collectively, the “Leases”) by any
Governmental Entity; (ii) special assessment against the Leases; or (iii) action
against any Company Entity for breach of any restrictive covenant affecting any
of the Leases.
3.No Company Entity has an interest in, or any right or obligation to acquire
any interest in, any other real property.
xix.Environmental Matters
.
32



--------------------------------------------------------------------------------



1.Each Company Entity is and at all times since September 19, 2017, and, to the
Knowledge of the Company, during the six (6) years prior hereto, has been in
compliance, in all material respects, with each, and not in violation of any,
applicable Environmental Law, including having and complying with all licenses,
permits and approvals required for each Company Entity’s operations under
Environmental Law. Except as set forth in Section 3.19(a)(i) of the Disclosure
Schedule, no Company Entity has received written notice or has knowledge of any
verbal notice, from any person (i) alleging liability under, a violation of or
non-compliance with any Environmental Law or (ii) relating to the presence or
alleged presence of or exposure to Hazardous Materials in, under or upon the
real property subject to a Lease.
2.There has been no Release or threatened Release of Hazardous Materials in a
material or reportable quantity on, in, at, under, to or from any real property
subject to a Lease, in violation of any Environmental Law. No Company Entity has
any liability under any Leases for any environmental conditions or Hazardous
Materials at any real property subject to a Lease, or any former real properties
at which any Company Entity was located. No asbestos, polychlorinated biphenyls,
lead-based paint, toxic mold, or underground storage tanks are present at, in,
on or under any the real property subject to a Lease, and no Company Entity uses
or has used Hazardous Materials at the real property subject to any Lease.
3.No Company Entity has any material liability under any Environmental Law or
relating to Hazardous Materials nor is any Company Entity responsible for any
material liability of any other Person under any Environmental Law or relating
to Hazardous Materials.
xx.Material Customers and Material Suppliers
.
1.Section 3.20(a) of the Disclosure Schedule sets forth a true and complete list
of each of the top ten (10) customers of the Company Entities other than Seller
or any of its Affiliates (in dollars of sales to such customers) (the “Material
Customers”), for the fiscal year ended December 31, 2019, and the amount of
sales to each Material Customer during such fiscal year.
2.Section 3.20(b) of the Disclosure Schedule sets forth a true and complete list
of each of the suppliers of the Company Entities (in dollars of purchases from
such suppliers), other than other than Seller or any of its Affiliates or
suppliers party to Contracts that are Excluded Assets (the “Material
Suppliers”), for the fiscal year ended December 31, 2019, and the amount of
purchases from each Material Supplier during such fiscal year.
3.Since January 1, 2020, no Material Customer: (i) has provided any Company
Entity any written notice or communication terminating, suspending, or reducing
in any material respect, or specifying an intention to terminate, suspend or
reduce in any material respect in the future, or otherwise reflecting a material
adverse change in, the business relationship between such Material Customer and
such Company Entity, or (ii) has cancelled or otherwise terminated any Contract
with any Company Entity.
33



--------------------------------------------------------------------------------



xxi.Transactions with Affiliates
. Except as set forth in Section 3.21 of the Disclosure Schedule, there are no
Contracts providing for the provision of goods or services between any of the
Company Entities, on the one hand, and any employee, officer, director or
stockholder of the Company Entities (or any of its or their employees, officers,
directors, stockholders, or members), or any member of any such Person’s
immediate family, on the other hand (other than, in the case of any employee of
a Company Entity, any employment Contract).
xxii.Intercompany Accounts
. All intercompany accounts, intercompany agreements and other intercompany
Liabilities between Seller or its Affiliates, on the one hand, and the Company
Entities, on the other hand, have been settled or otherwise eliminated without
any further liability to the Company Entities.
xxiii.Directors and Officer’s Insurance
. Seller holds insurance policies that provide (i) directors’ and officers’
liability, (ii) fiduciary liability, and (iii) employment practices liability.
Seller shall maintain such insurance coverage for a period of six (6) years
after the Closing Date, with at least the same coverage as currently maintained
by Seller. The insurance coverage shall apply in each case, with respect to
matters existing or occurring on or prior to the Closing Date (including in
connection with this Agreement or the transactions contemplated hereby).
xxiv.Finders’ or Advisors’ Fees
. No Company Entity nor any of its managers (or Persons in similar positions),
officers, employees or agents has employed any broker or finder or incurred any
liability for any investment banking fees, brokerage fees, commissions or
finders’ fees in connection with the transactions contemplated by this
Agreement.
xxv.No Other Representations
. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN ARTICLE III (AS MODIFIED BY THE
DISCLOSURE SCHEDULE) OR ARTICLE IV, THE COMPANY AND SELLER EXPRESSLY DISCLAIM
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS
TO THE CONDITION, VALUE OR QUALITY OF THE COMPANY OR THE COMPANY’S ASSETS, AND
THE COMPANY AND SELLER SPECIFICALLY DISCLAIM ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE COMPANY’S ASSETS, OR AS TO THE WORKMANSHIP THEREOF, OR THE
ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT, IT BEING UNDERSTOOD
THAT SUCH SUBJECT ASSETS ARE BEING ACQUIRED “AS IS, WHERE IS” ON THE CLOSING
DATE, AND IN THEIR PRESENT CONDITION, AND BUYER SHALL RELY ON ITS OWN
34



--------------------------------------------------------------------------------



EXAMINATION AND INVESTIGATION THEREOF. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE III (AS MODIFIED BY THE DISCLOSURE SCHEDULE) AND
ARTICLE IV HEREOF, THE COMPANY AND SELLER HEREBY DISCLAIM ALL LIABILITY AND
RESPONSIBILITY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FOR ANY
REPRESENTATION, WARRANTY, STATEMENT, OR INFORMATION MADE AVAILABLE,
COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO BUYER OR ITS AFFILIATES OR
REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION, OR ADVICE THAT
MAY HAVE BEEN OR MAY BE PROVIDED TO BUYER BY ANY STOCKHOLDER, DIRECTOR, OFFICER,
EMPLOYEE, AGENT, CONSULTANT, OR REPRESENTATIVE OF THE COMPANY, SELLER OR ANY OF
THEIR AFFILIATES). NEITHER THE COMPANY NOR SELLER MAKES NOR HAS EITHER MADE ANY
REPRESENTATIONS OR WARRANTIES TO BUYER REGARDING ANY PROJECTION OR FORECAST
REGARDING FUTURE RESULTS OR ACTIVITIES OR THE PROBABLE SUCCESS OR PROFITABILITY
OF THE COMPANY.
III.


REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Buyer as of the date hereof as follows:
i.Formation; Power; Authorization; Enforceability
.
1.Seller is duly organized, validly existing and, to the extent such concept is
recognized, in good standing under the Laws of the jurisdiction of its
organization. Seller has the requisite power and authority to enter into this
Agreement and the other Transaction Documents to which it is, or is specified to
be, a party, and, subject to the satisfaction or, if permitted, waiver of the
conditions set forth in ARTICLE VII hereof, to perform its obligations hereunder
and thereunder.
2.The execution and delivery of this Agreement and the other Transaction
Documents to which Seller is, or is specified to be, a party, and the
performance by Seller of its obligations hereunder and thereunder, have been
duly authorized by all necessary action on the part of Seller and no other
action on the part of Seller is necessary to authorize the execution and
delivery of this Agreement and the other Transaction Documents to which it is,
or is specified to be, a party, or to perform its obligations hereunder or
thereunder.
3.This Agreement has been duly executed and delivered by Seller and (assuming
due authorization, execution and delivery of this Agreement by each of the other
parties hereto) constitutes, and the other Transaction Documents to which Seller
is, or is specified to be, a party, when executed and delivered (assuming in
each case due authorization, execution and delivery by each of the other parties
thereto) will constitute, a valid and binding agreement of Seller enforceable
against it in accordance with its terms, except as such
35



--------------------------------------------------------------------------------



enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to or affecting the
rights and remedies of creditors generally and subject to general principles of
equity (whether considered in a proceeding at law or in equity).
ii.No Violations; Governmental Authorizations
.
1.The execution and delivery by Seller of this Agreement and the other
Transaction Documents to which it is, or is specified to be, a party, will not,
and the consummation by Seller of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is, or is specified to
be, a party, and compliance by Seller with any of the provisions hereof or
thereof will not, conflict with, or result in any violation or breach of or
default (with or without notice or lapse of time, or both) under, (i) the
organizational documents of Seller, (ii) any Contract to which Seller is a party
or any of its properties or other assets is subject except to the extent such
violation, breach or default does not impede the consummation of the
transactions contemplated hereby, or (iii) assuming compliance with the matters
referred to in Section 4.2(b) below, any violation of Law applicable to Seller.
2.No Governmental Authorization is required to be obtained or made by or with
respect to Seller in connection with the execution and delivery of this
Agreement and the other Transaction Documents to which it is, or is specified to
be, a party, or the performance by Seller of its obligations hereunder or
thereunder.
iii.Legal Proceedings
. There is no Action pending, or, to the knowledge of Seller, threatened against
Seller challenging the validity or enforceability of this Agreement or the other
Transaction Documents or seeking to enjoin or prohibit consummation of the
transactions contemplated hereby or thereby.
iv.Units
. Seller owns, beneficially and of record, all of the Units, free and clear of
any and all Encumbrances. Seller does not own any other securities of any
Company Entity. Except as set forth in the Transaction Documents or the
Company’s Organizational Documents, there are no agreements or other rights or
arrangements existing which provide for the sale, purchase, exchange or other
transfer by Seller of any Units or beneficial ownership of Units owned by Seller
or other equity or securities of any other Company Entity.
v.Solvency
. Seller is not now insolvent, and will not be rendered insolvent by any of the
transactions contemplated hereby. In addition, immediately after giving effect
to the consummation of the
36



--------------------------------------------------------------------------------



transactions contemplated hereby, (a) Seller will be able to pay its debts as
they become due, and (b) Seller will have assets (calculated at fair market
value) that exceed its liabilities.  The cash available to Seller, after taking
into account all other anticipated uses of the cash, will be sufficient to pay
all such debts in accordance with their terms.
vi.Finders’ or Advisors’ Fees
. Seller has not, and none of its members, officers, managers, employees,
trustees or agents have, employed any broker or finder or incurred any liability
for any investment banking fees, brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement.
IV.


REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller as of the date hereof as follows:
i.Formation; Power; Authorization; Enforceability
.
1.Buyer is duly organized, validly existing and, to the extent such concept is
recognized, in good standing under the Laws of the jurisdiction of its
incorporation or organization. Buyer has the requisite power and authority to
enter into this Agreement and the other Transaction Documents to which it is, or
is specified to be, a party, and, subject to the satisfaction or, if permitted,
waiver of the conditions set forth in ARTICLE VII hereof, to perform its
obligations hereunder and thereunder.
2.The execution and delivery of this Agreement and the other Transaction
Documents to which Buyer is, or is specified to be, a party, and the performance
by Buyer of its obligations hereunder and thereunder, have been duly authorized
by all necessary action on the part of Buyer and no other action on the part of
Buyer is necessary to authorize the execution and delivery of this Agreement and
the other Transaction Documents to which it is, or is specified to be, a party,
or to perform its obligations hereunder or thereunder.
3.This Agreement has been duly executed and delivered by Buyer and (assuming due
authorization, execution and delivery of this Agreement by each of the other
parties hereto) constitutes, and the other Transaction Documents to which Buyer
is, or is specified to be, a party, when executed and delivered (assuming in
each case due authorization, execution and delivery by each of the other parties
thereto) will constitute, a valid and binding agreement of Buyer enforceable
against it in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights and remedies
of creditors generally and subject to general principles of equity (whether
considered in a proceeding at law or in equity).
37



--------------------------------------------------------------------------------



ii.No Violations; Governmental Authorizations
.
1.The execution and delivery by Buyer of this Agreement and the other
Transaction Documents to which it is, or is specified to be, a party, will not,
and the consummation by Buyer of the transactions contemplated by this Agreement
and the other Transaction Documents to which it is, or is specified to be, a
party, and compliance by Buyer with any of the provisions hereof or thereof will
not, conflict with, or result in any violation or breach of or default (with or
without notice or lapse of time, or both) under, (i) the organizational
documents of Buyer, (ii) any Contract to which Buyer is a party or any of its
properties or other assets is subject except to the extent such violation,
breach or default does not impede the consummation of the transactions
contemplated hereby, or (iii)  any Law applicable to Buyer.
2.No Governmental Authorization is required to be obtained or made by or with
respect to Buyer in connection with the execution and delivery of this Agreement
and the other Transaction Documents to which it is, or is specified to be, a
party, or the performance by Buyer of its obligations hereunder or thereunder.
iii.Legal Proceedings
. There is no Action pending, or, to the Knowledge of Buyer, threatened against
Buyer challenging the validity or enforceability of this Agreement or the other
Transaction Documents or seeking to enjoin or prohibit consummation of the
transactions contemplated hereby.
iv.Available Funds
. Buyer currently has, or will have as of the Closing, sufficient cash available
to pay all amounts to be paid by Buyer in connection with this Agreement and the
transactions contemplated by this Agreement.
v.Finders’ or Advisors’ Fees
. Neither Buyer, nor any of its directors, members, officers, managers,
employees or agents has employed any broker or finder or incurred any liability
for any investment banking fees, brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement.
vi.No Reliance
. Except for the representations and warranties contained in Article III (as
modified by the Disclosure Schedule) and Article IV, none of the Company
Entities or Seller or any of their respective Affiliates, directors, officers,
employees, Subsidiaries, controlling Persons, agents or other representatives or
any other Person has made or makes or is authorized to make, and Buyer hereby
waives, any other express or implied representation or warranty, express or
implied, whether written or oral, on behalf of the Company, the Company
Entities, Seller or their
38



--------------------------------------------------------------------------------



respective Affiliates, directors, officers, employees, Subsidiaries, controlling
Persons, agents or other representatives or any other Person. Buyer specifically
acknowledges and agrees that none of the Company Entities or Seller or their
Affiliates makes or has made any representation or warranty, express or implied,
with respect to any financial projection or forecast delivered to Buyer with
respect to the performance of the Company Entities either before or after the
Closing Date. Buyer acknowledges that they have conducted to its satisfaction
its own independent investigation of the condition, operations and businesses of
the Company Entities and, in making its determination to proceed with the
transactions contemplated herein, Buyer has been provided and have evaluated
such documents and information as it has deemed necessary and has relied solely
on the results of its own independent investigation and verification and the
representations and warranties expressly set forth in Article III (as modified
by the Disclosure Schedule) and Article IV.
V.


COVENANTS
i.Publicity
. Seller and Buyer shall communicate and cooperate with each other prior to any
press release or public disclosure of the transactions contemplated by this
Agreement. Seller and Buyer agree that no public release or announcement
concerning the terms of the transactions contemplated hereby shall be issued by
any party without the prior written consent of the other party, except such
release or announcement as may be required by Law or the rules and regulations
of any stock exchange upon which the securities of one of the Company’s
Affiliates, Seller or one of its Affiliates, or Buyer or one of its Affiliates
are listed, in which case the party required to make the release or announcement
shall allow the other party reasonable time to comment on such release or
announcement in advance of such issuance.
ii.Confidentiality
.
1.The parties hereby agree that the Confidentiality Agreement shall terminate as
of the Closing.
2.After the Closing,
a.Seller shall hold, and shall use its reasonable best efforts to cause its
Affiliates, and their respective members, officers, managers, employees and
agents to hold, in strict confidence from any Person, all documents and
information regarding the Company Entities;
b.Buyer shall hold, and shall use its reasonable best efforts to cause its
Affiliates, and their respective officers, managers, employees and agents to
hold, in strict confidence from any Person, all documents and information
concerning Seller made available to
39



--------------------------------------------------------------------------------



or furnished to it by the Company or the Company’s officers, managers,
employees, agents or Affiliates, in connection with this Agreement or the
transactions contemplated hereby; provided, however, that the foregoing
restrictions shall not apply to Buyer’s or any of its Affiliates’ use or
disclosure of documents and information concerning any Company Entity made
available to or furnished by or on behalf of the Company;
unless in the case of either (i) or (ii) above: (A) such party is compelled to
disclose such documents or information by judicial or administrative process
(including in connection with obtaining the necessary approvals of this
Agreement and the transactions contemplated hereby of Governmental Entities) or
by other requirements of Law, (B) such documents or information are disclosed in
an action or proceeding brought by a party in pursuit of its rights or in the
exercise of its remedies hereby; provided in the case of clause (A) or (B) such
party agrees to give the other party prompt notice of such requirement and will
cooperate with the other party if the other party desires to seek a protective
order and provided further, absent the entry of a protective order, such party
may disclose such information to the extent required without liability under
this Agreement and such party agrees to cooperate with the other party’s
reasonable commercial requests, at the other party’s expense, in its efforts to
obtain reliable assurances that confidential treatment will be accorded to such
information or documents, or (C) such documents or information can be shown to
have been (I) in the public domain (either prior to or after the furnishing of
(or making available) such documents or information hereby) through no fault of
such receiving party or (II) later acquired by the receiving party from another
source if, to the knowledge of the receiving party after reasonable inquiry,
such source is not under an obligation to another party to keep such documents
and information confidential.
iii.Indemnification of Managers and Officers
. To the fullest extent permitted by Law, for a period of six (6) years
following the Closing, all rights to indemnification, as provided in the
Organizational Documents in effect on the Closing Date, in favor of the current
or former employees, managers and/or officers of any Company Entity with respect
to their activities on behalf of the Company Entities prior to the Closing,
shall survive the Closing and shall continue in full force and effect (without
amendment adverse to such employees, managers and/or officers), and neither
Buyer nor the Company shall intentionally derogate such rights.
iv.Assistance with SEC Filings
. For a period of one (1) year following the Closing Date, upon reasonable
request from Buyer, Seller agrees to use its commercially reasonable efforts to
provide Buyer with historical financial information to assist Buyer or its
Affiliates in making its SEC filings to the extent related to the Purchased
Assets. Buyer shall reimburse Seller for all out-of-pocket expenses (including
reasonable attorneys’, accountants’ and other advisors’ fees and expenses)
incurred by Seller in connection with providing assistance under this Section
6.4.
v.Tax Matters
.
40



--------------------------------------------------------------------------------



1.Seller shall prepare or cause to be prepared any Tax Returns of the Company
Entities for any taxable periods ending on or before the Closing Date that are
due after the Closing Date (the “Seller Prepared Tax Returns”). All Seller
Prepared Tax Returns shall be prepared in a manner consistent with past
practices of the Company Entities, to the extent such past practice complies
with applicable Law. No later than thirty (30) days prior to the due date
(including extensions) for filing any Seller Prepared Tax Return (or, in the
case of Seller Prepared Tax Returns for Taxes other than income Taxes, such
shorter period as is reasonable under the circumstances), Seller shall deliver
the Seller Prepared Tax Returns to Buyer for review and comment. Seller shall
make all changes with respect to Seller Prepared Tax Returns as are reasonably
requested by Buyer and shall deliver such Seller Prepared Tax Returns to Buyer
no later than five (5) days prior to the due date (including extensions) for
filing such Seller Prepared Tax Return. Buyer shall file or cause to be filed
the Seller Prepared Tax Returns on or prior to the due date (including
extensions) for filing such Seller Prepared Tax Returns. Buyer shall timely pay
all Taxes due as reflected on such Seller Prepared Tax Returns; provided that,
Seller shall remit to Buyer an amount equal to the Taxes due as reflected on
such Seller Prepared Tax Returns at least five (5) days prior to the due date
(including extensions) for filing such Seller Prepared Tax Returns.
2.Buyer shall prepare or cause to be prepared and file or cause to be filed any
Tax Returns of the Company Entities for any Straddle Period (the “Buyer Prepared
Tax Returns”). All Buyer Prepared Tax Returns shall be prepared in a manner
consistent with past practices of the Company Entities, to the extent such past
practice complies with applicable Law. No later than thirty (30) days prior to
the due date (including extensions) for filing any Buyer Prepared Tax Return
(or, in the case of Buyer Prepared Tax Returns for Taxes other than income
Taxes, such shorter period as is reasonable under the circumstances), Buyer
shall deliver the Buyer Prepared Tax Returns to Seller for review and comment.
Buyer shall make all changes with respect to Buyer Prepared Tax Returns as are
reasonably requested by Seller no later than five (5) days prior to the due date
(including extensions) for filing such Buyer Prepared Tax Return. Buyer shall
file or cause to be filed the Buyer Prepared Tax Returns on or prior to the due
date (including extensions) for filing such Buyer Prepared Tax Returns. Buyer
shall timely pay all Taxes due as reflected on such Buyer Prepared Tax Returns;
provided that, Seller shall remit to Buyer an amount equal to the Taxes due as
reflected on such Buyer Prepared Tax Returns, to the extent that such Taxes are
apportioned to the portion of the Straddle Period ending on the Closing Date, at
least five (5) days prior to the due date (including extensions) for filing such
Buyer Prepared Tax Returns. In the case of any Straddle Period, (i) real and
personal property and similar ad valorem Taxes shall be apportioned between the
portion of such Straddle Period ending on the Closing Date and the portion of
such Straddle Period beginning after the Closing Date on a daily pro-rata basis,
and (ii) all other Taxes (e.g., income, receipts, sales, payroll and other
similar Taxes) shall be apportioned between the portion of such Straddle Period
ending on the Closing Date and the portion of such Straddle Period beginning
after the Closing Date on a closing of the books basis as of the end of the
Closing Date.
3.In the event of a Tax contest, audit, or other proceeding relating to a
taxable period ending on or before the Closing Date (each a “Pre-Closing Tax
Contest”), or
41



--------------------------------------------------------------------------------



relating to a Straddle Period (each a “Straddle Period Tax Contest”), the
following provisions shall control:
a.No more than fifteen (15) days after Buyer or the Company receives written
notice of a Pre-Closing Tax Contest or a Straddle Period Tax Contest, Buyer will
notify Seller in writing of such Pre-Closing Tax Contest or Straddle Period Tax
Contest.
b.Seller shall have the right to control the defense of a Pre-Closing Tax
Contest, provided, however, that Buyer shall have the right to participate, at
Buyer’s own expense, in any Pre-Closing Tax Contest, and provided, further, that
Seller shall not settle or compromise any such Pre-Closing Tax Contest without
Buyer’s prior written consent, which consent shall not be unreasonably withheld,
conditioned, or delayed.
c.Buyer shall have the right to control the defense of a Straddle Period Tax
Contest, provided, however, that Seller shall have the right to participate, at
Seller’s own expense, in any Straddle Period Tax Contest, and provided, further,
that Buyer shall not settle or compromise any such Straddle Period Tax Contest
without Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned, or delayed.
4.Buyer, the Company and Seller shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the preparation and
filing of Tax Returns pursuant to this Section 6.5 and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include signing
any Tax Returns, amended Tax Returns, claims or other documents necessary to
settle any Tax controversy, executing powers of attorney, retaining and (upon
the other party’s request) providing records and information which are
reasonably available and relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.
5.Seller shall be entitled to receive from Buyer or the Company Entities all
refunds and credits of Taxes with respect to a taxable period or portion of a
Straddle Period ending on or before the Closing Date. Promptly upon receipt of
any refund or application of any credit of Taxes, and in no event later than
five (5) days after receipt by Buyer or the Company Entity or any of their
Affiliates, Buyer will, and will cause the relevant Company Entity to deliver
and pay over, by wire transfer of immediately available funds, such refund of
Taxes to Seller.
6.Buyer and Seller shall each pay one-half of all Transfer Taxes in a timely
manner, regardless of the Person on whom such Taxes are imposed by law. Seller
shall prepare and file any Tax Return required to be filed in connection with
such Taxes and Buyer shall reasonably cooperate with Seller in connection with
the preparation and filing of such Tax Return.
7.Within thirty (30) Business Days after the final calculation of Final Purchase
Price, Buyer shall provide Seller with a completed schedule allocating the Final
Purchase Price among the assets of the Company Entities in accordance with
Section 1060 of
42



--------------------------------------------------------------------------------



the Code and the Treasury Regulations thereunder and a valuation report from a
reputable third-party valuation firm engaged by Buyer, at Buyer’s sole expense,
for such purpose (the “Purchase Price Allocation”), for Seller’s review,
comment, and approval. Seller shall notify Buyer of any objections to the
Purchase Price Allocation within thirty (30) Business Days of receipt of the
Purchase Price Allocation, and Buyer and Seller shall endeavor within the next
thirty (30) Business Days to resolve such dispute in good faith. The parties
shall report, act and file all Tax Returns in all respects and for all purposes
consistent with the Purchase Price Allocation and this Section 6.5(g), and no
party shall take any position (whether in audits, Tax Returns or otherwise) that
is inconsistent with the Purchase Price Allocation or this Section 6.5(g) unless
required to do so by applicable law. If the Purchase Price is adjusted in any
manner as provided in this Agreement, the Purchase Price Allocation shall be
adjusted as mutually agreed by the parties to reflect such adjustments to the
consideration paid pursuant to this Agreement.
8.Without the prior written consent of Seller, which consent shall not be
unreasonably withheld, conditioned, or delayed, Buyer shall not, with respect to
the Company Entities: (i) amend, refile or otherwise modify any Tax Return
relating in whole or in part to the Company Entities for a taxable period (or
portion thereof) ending on or before the Closing Date, (ii) extend or waive any
statute of limitations or other period for the assessment of any Tax that
relates to a taxable period (or portion thereof) ending on or before the Closing
Date, (iii) apply to any taxing authority for any binding or non-binding
opinion, ruling, or other determination, or voluntarily initiate any discussion
or make any voluntary disclosure with any taxing authority, with respect to the
Company Entities in relation to any act, matter, or transaction that occurred on
or before the Closing Date or that relates to any a taxable period (or portion
thereof) ending on or before the Closing Date, (iv) report any Tax deduction
related to Transaction Expenses or any other compensatory amounts or transaction
expenses that are paid or accrued on or before the Closing Date in a taxable
period (or portion thereof) beginning after the Closing Date, (v) make or change
any Tax election of the Company Entities for a taxable period (or portion
thereof) ending on or before the Closing Date, (vi) file any Tax Return for any
a taxable period (or portion thereof) ending on or before the Closing Date for
the Company Entities in a jurisdiction where the Company have not previously
filed Tax Returns for any Tax period, or (vii) in the case of each of the
foregoing clauses (i) through (vi), take any action or enter into any
transaction with respect to the Company Entities that would result in any
increased Tax liability of the Company Entities with respect to any a taxable
period (or portion thereof) ending on or before the Closing Date or would
otherwise increase the indemnification obligations of Seller under ARTICLE VIII.
9.The Buyer Indemnified Parties shall not be entitled to be indemnified or held
harmless under this Agreement for, and Seller shall not be responsible for any
Taxes (i) incurred in respect of any taxable period (or portion thereof)
beginning after the Closing Date, other than with respect to the representations
made pursuant to Sections 3.15(g) and 3.15(h), (ii) attributable or relating to
transactions outside the ordinary course of business that occur on the Closing
Date after the Closing, (iii) previously paid by Seller pursuant to Section
6.5(a) in connection with a Seller Prepared Tax Return or Section 6.5(b) in
43



--------------------------------------------------------------------------------



connection with a Buyer Prepared Tax Return, or (iv) relating to the
availability of or limitations on, or reductions in or changes to, any Tax
attributes of the Company Entities (including net operating losses, credit
carryovers, Tax basis and depreciation or amortization periods) with respect to
any taxable period (or portion thereof) beginning after the Closing Date.
vi.Release
. Seller, on behalf of itself and its Affiliates, hereby releases and forever
discharges the Company Entities from any and all claims, demands, damages and
Liabilities of any kind whatsoever, whether known or unknown, suspected or
unsuspected, both at Law and in equity, which Seller or any Affiliate of Seller
now has, has ever had, or may hereafter have against the Company Entities, in
each case, which arise out of, are based upon or connected with facts or events
occurring or in existence on or prior to the Closing Date, whether or not
relating to claims pending on, or asserted after, the Closing Date; provided,
however, that nothing contained herein will operate to release (a) any
indemnification or other obligations of Buyer arising under this Agreement or
any other Transaction Document; or (b) any rights to indemnification from the
Company, pursuant to the articles of organization or the limited liability
company agreement of the Company, relating to the period prior to the Closing.
vii.Employees and Employee Benefits
. Seller or the sole member of Seller will be responsible for (i) the payment of
all wages and other remuneration due to employees with respect to their services
as employees of the Company or any Company Subsidiary through the Closing Date;
and (ii) the payment of any termination or severance payments and the provision
of health plan continuation coverage (including all administrative and notice
obligations) under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), or any other applicable Law, with respect to any Company
or Company Subsidiary employees (including, for purposes of COBRA continuation,
any qualified beneficiaries) who are terminated on or before the Closing Date
(“Terminated Employees”), any individuals currently receiving COBRA coverage,
individuals who are within the COBRA election period that timely elect COBRA
coverage, and those individuals who are “M&A qualified beneficiaries” (as such
term is defined in Treasury Regulation Section 54.4980B-9, Q&A-4). Seller or the
sole member of Seller will be liable for any claims made or incurred by
Terminated Employees under the Employee Plans, and Buyer will not have any
responsibility, liability or obligation to such employees, their beneficiaries
or any other Person with respect to any Employee Plan. Seller (or the sole
member of Seller) and the Company shall make or cause to be made on behalf of
all Terminated Employees all contributions due to be made under each Employee
Plan for all periods prior to the Closing Date. Additionally, Seller or the sole
member of Seller, at its sole cost and expense, shall take such actions as are
necessary to make, or cause each Employee Plan to make, appropriate
distributions to all the employees of the Company and its Subsidiaries in
accordance with such Employee Plan and applicable Law.
viii.Treatment of Employee Plans
44



--------------------------------------------------------------------------------



.  Effective as of the day immediately preceding the Closing (and contingent
upon the Closing becoming effective), the Company shall take any necessary
corporate action to remove the Company as a participating employer from any
Employee Plans in which the Company Entities are participating employers.
ix.Prohibition on Use of Marks
.  Between the Closing and the termination or expiration of the Transition
Services Agreement, Seller shall not use, and shall cause all of its Affiliates
to cease using, directly or indirectly, the names “National MedTrans” or
“National MedTrans Network” in any trademark, trade name, domain name, address,
corporate name, logo, symbol or identifier or any derivatives thereof
(collectively, the “Marks”), other than in connection with the services provided
under the Transition Services Agreement. Within 30 days of the termination or
expiration of the Transition Services Agreement, Seller shall not use, and shall
cause all of their Affiliates to cease using the Marks.
VI.


CLOSING DELIVERIES
i.Company Closing Deliveries
.
1.Closing Deliverables
. The Company shall have delivered, or caused to be delivered, to Buyer:
a.a properly completed and executed Form W-9 from Seller;
b.all certificates representing the Units, together with duly executed documents
of transfer and assignment sufficient to transfer record title and full
beneficial ownership of all the Units to Buyer free and clear of all
Encumbrances;
c.a copy of the Commercial Agreement, duly executed by an Affiliate of Seller;
d.a copy of the Guaranty, duly executed by an Affiliate of Seller;
e.a copy of the Restrictive Covenant Agreement, duly executed by Seller and an
Affiliate of Seller;
f.a copy of the Transition Services Agreement, duly executed by Seller and the
Company;
g.an affidavit of non-foreign status that complies with Section 1445 of the Code
executed by an Affiliate of the Company;
45



--------------------------------------------------------------------------------



h.the certificate of organization (or similar organizational documents) of each
Company Entity (certified by the Secretary of State of the applicable
jurisdiction of incorporation or formation) and a certificate of good standing
from the applicable jurisdiction of incorporation and each other jurisdiction in
which each Company Entity is qualified to do business, each dated within ten
Business Days prior to the Closing Date;
i.a certificate of the Secretary of the Company certifying, as complete and
accurate as of the Closing, attached copies of the operating agreement of the
Company, certifying and attaching all requisite resolutions or actions of the
Company’s board of managers approving the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, and
certifying to the incumbency of the officers of the Company executing this
Agreement and any other documents being executed in connection with the
consummation of the transactions contemplated hereby;
j.written resignations, in form and substance reasonably acceptable to Buyer,
from each of the managers and officers identified on Section 7.1(a)(x) of the
Disclosure Schedule or adopted resolutions of the Company’s board removing such
managers and officers from their positions with the Company Entities; and
k.a copy of the distribution agreement, in form and substance reasonably
acceptable to Buyer (the “Distribution Agreement”), duly executed by Seller and
the Company.
ii.Buyer Closing Deliveries
.
1.Closing Deliverables
. Buyer shall have delivered, or caused to be delivered, to Seller:
a.a copy of the Commercial Agreement, duly executed by Buyer;
b.a copy of the Guaranty, duly executed by Buyer;
c.a copy of the Restrictive Covenant Agreement, duly executed by Buyer;
d.a copy of the Transition Services Agreement, duly executed by Buyer;
e.a certificate of good standing from the Secretary of State of the State of its
formation, dated within ten Business Days prior to the Closing Date;
f.a certificate of the Secretary of Buyer certifying and attaching all requisite
resolutions or actions of Buyer’s sole member and sole manager approving the
execution and delivery of this Agreement and the consummation of the
transactions
46



--------------------------------------------------------------------------------



contemplated hereby, and certifying to the incumbency of the officers of Buyer
executing this Agreement and any other documents being executed in connection
with the consummation of the transactions contemplated hereby; and
g.the Estimated Purchase Price to Seller in accordance with the terms hereof.
VII.


INDEMNIFICATION
i.Survival
. The representations and warranties of the Company contained in ARTICLE III,
Seller contained in ARTICLE IV and Buyer contained in ARTICLE V shall survive
the Closing for a period of eighteen (18) months following the Closing, except
that (a) the representations and warranties of the Company contained in Section
3.11 (Compliance with Healthcare Laws) and Section 3.15(a) (Taxes) shall survive
for six (6) years following the Closing Date, and (b) the Company Fundamental
Representations, the Seller Fundamental Representations and the Buyer
Fundamental Representations shall survive the Closing indefinitely. All
covenants and agreements contained herein shall survive indefinitely or for the
shorter period specified therein, except that for such covenants that survive
for a shorter period, breaches thereof shall survive indefinitely.
ii.Indemnification
.
1.Subject to the limitations set forth in this ARTICLE VIII, Seller shall
indemnify and defend Buyer and its Affiliates (including following the Closing,
the Company Entities) and their respective managers, officers, directors and
employees (the “Buyer Indemnified Parties”) against, and shall hold them
harmless from, any and all Losses to the extent attributable to, resulting from
or arising out of:
a.any breach or inaccuracy of any of the representations or warranties of the
Company contained in ARTICLE III of this Agreement or of Seller contained in
ARTICLE IV of this Agreement;
b.the breach of any covenant or other agreement of the Company Entities or
Seller contained in this Agreement to be performed at or prior to the Closing;
c.except for Transfer Taxes which are governed by Section 6.5(f), Taxes (or the
non-payment thereof) of, or attributable to, (A) any Company Entity for all
taxable periods or portions thereof ending on or prior to the Closing Date
(which, in the case of a Straddle Period, shall be calculated in accordance with
Section 6.5(b)), or (B) any Person (other than the Company Entities) for which
the Company Entities may be liable pursuant to Treasury
47



--------------------------------------------------------------------------------



Regulations Section 1.1502-6 (or any similar Laws), successor liability,
transferee liability, joint or several liability, by Contract or otherwise;
d.any brokerage or finder’s fees or commissions or similar payments based upon
any agreement or understanding alleged to have been made by any Person with
Seller or any Company Entity (or any Person acting on their behalf) in
connection with the transactions contemplated hereby; or
e.the Excluded Assets or the Excluded Liabilities, including, for the avoidance
of doubt, the obligations listed on Section 3.7(b) of the Disclosure Schedule.
2.Buyer shall, subject to the limitations set forth in this ARTICLE VIII,
indemnify and defend Seller and its Affiliates and their respective members,
managers, officers and employees (the “Seller Indemnified Parties”) against, and
shall hold them harmless from, any and all Losses to the extent attributable to,
resulting from or arising out of:
a.any breach or inaccuracy of any of the representations or warranties of Buyer
contained in ARTICLE V of this Agreement; or
b.the breach of any covenant or other agreement of Buyer contained in this
Agreement to be performed at or prior to the Closing.
iii.Limitations on Indemnification
.
1.Deductible
. Other than for Losses resulting from claims brought on the basis of fraud,
none of the Buyer Indemnified Parties nor the Seller Indemnified Parties (as
applicable, an “Indemnified Party”) shall be entitled to indemnification for any
Losses under Section 8.2(a)(i) or Section 8.2(b)(i), as applicable (other than
Losses incurred as a result of inaccuracies of any Company Fundamental
Representations, Seller Fundamental Representations or Buyer Fundamental
Representations), unless and until the aggregate amount of Losses for which the
Buyer Indemnified Parties or Seller Indemnified Parties are otherwise entitled
to indemnification pursuant to Section 8.2(a)(i) or Section 8.2(b)(i), as
applicable, exceeds $600,000 (the “Deductible”), and then only for the amount by
which such Losses exceed the Deductible. For clarity, the Deductible shall not
apply to Losses under Section 8.2(a)(ii) through Section 8.2(a)(v) or Losses
under Section 8.2(b)(ii).
2.Cap Amount
. Other than for Losses resulting from claims brought on the basis of fraud or
Losses as a result of inaccuracies of any Company Fundamental Representations,
Seller Fundamental Representations or Buyer Fundamental Representations, the
maximum aggregate liability of Seller or Buyer (as applicable, the “Indemnifying
Party”) to any Buyer Indemnified Party or Seller Indemnified Party,
respectively, for any Losses under Section 8.2(a)(i) or Section 8.2(b)(i),
48



--------------------------------------------------------------------------------



as applicable, shall not exceed $8,000,000 (the “Cap”); provided, however, that,
except in the case of fraud, the aggregate liability of Seller under this
Agreement shall not exceed the Purchase Price. For clarity, the aggregate
liability of Seller for Losses under Section 8.2(a)(ii) through Section
8.2(a)(v) shall also not exceed the Purchase Price.
3.Additional Limitations
.
a.The amount of any Losses suffered, sustained or incurred by any Indemnified
Parties shall be reduced by (A) the amount such Indemnified Parties actually
recovered from any insurer (excluding self-insurance or captive insurance, but
net of any increased premium or any other costs of recovery) or other Person
then liable for such Losses, and (B) any amounts recovered from other collateral
sources (such as contractual indemnities of any Person which are contained
outside of this Agreement). The parties shall use commercially reasonable
efforts to collect the proceeds of any insurance that would have the effect of
reducing any Losses.
b.In the event any Losses are recoverable under insurance policies or other
collateral sources, the Indemnified Parties shall use commercially reasonable
efforts to pursue recovery of such Losses under such insurance policies or
collateral sources. If any Indemnified Parties receive any amounts under
insurance coverage (excluding self-insurance or captive insurance) or from any
Person with respect to Losses sustained at any time subsequent to any payment to
such Indemnified Parties pursuant to this ARTICLE VIII, then such Indemnified
Parties shall promptly reimburse the applicable Indemnifying Party (to an
account designated by such Indemnifying Party) for any payment made up to such
amount received under insurance coverage with respect to such Losses (subject to
the limitations set forth in Section 8.3(c)(i)).
c.No claim for indemnification may be asserted under this ARTICLE VIII following
the expiration of the applicable survival period, as provided in Section 8.1, of
the representation, warranty or covenant that is the basis for such claim;
provided, however, that if, at any time prior to the expiration of the
applicable survival period, an Indemnified Party delivers to the Indemnifying
Party a written notice of an alleged breach of any representation or warranty or
failure to perform any covenant, then the claim asserted in such notice shall
survive the applicable expiration date until such time as such claim is fully
and finally resolved.
d.Each party entitled to indemnification hereunder shall take commercially
reasonable steps as are required by applicable Law to mitigate all indemnifiable
Losses upon and after becoming aware of any event which could reasonably be
expected to give rise to any Losses hereunder.
e.The Buyer Indemnified Parties shall not be entitled to recover any Losses to
the extent taken into account, reflected or reserved for in the calculation of
the Final Calculations.
49



--------------------------------------------------------------------------------



iv.Claim Procedure
.
1.Non-Third Party Claims
. If a claim for Losses (a “Claim”) is to be made by an Indemnified Party that
does not involve a third party, such Indemnified Party shall give written notice
(a “Claim Notice”) to the Indemnifying Party within a reasonable time after such
Indemnified Party becomes aware of any fact, condition or event giving rise to
Losses for which indemnification may be sought under Section 8.2, which Claim
Notice shall specify in reasonable detail, to the extent reasonably known and
practicable at such time, the amount of the Claim. The failure of an Indemnified
Party to give timely notice hereunder shall not affect such Indemnified Party’s
rights to indemnification hereunder, except to the extent the applicable
Indemnifying Party is materially prejudiced by such delay or failure. If the
applicable Indemnifying Party notifies the Indemnified Party that it does not
dispute the Claim described in such Claim Notice or fails to respond within
thirty (30) days following receipt of such Claim Notice, the Losses identified
in the Claim Notice will be conclusively deemed a liability of the Indemnifying
Party under Section 8.2(a) or Section 8.2(b), as applicable. If the applicable
Indemnifying Party disputes its liability with respect to such Claim or the
estimated amount of such Losses pursuant to this Section 8.4, the parties shall
attempt in good faith to resolve such dispute; provided, however, that if such
dispute has not been resolved within thirty (30) days following receipt of such
dispute of the Claim Notice, then the Indemnifying Party and the Indemnified
Party may seek legal redress in accordance with ARTICLE IX.
2.Third-Party Claims
.
a.If any Indemnified Party receives notice of the assertion of any Claim or the
commencement of any Action by a third party with respect to a matter subject to
indemnity hereunder (a “Third-Party Claim”), notice thereof (a “Third-Party
Notice”) shall promptly be given to the Indemnifying Party, which Third-Party
Notice shall specify the basis for such Third-Party Claim to the extent known at
such time, and will include copies of all notices and documents (including court
papers) served on or received by the Indemnified Party. The failure of an
Indemnified Party to give timely notice hereunder shall not affect such
Indemnified Party’s rights to indemnification hereunder, except to the extent
such delay or failure materially prejudices the Indemnifying Party’s ability to
defend such Third-Party Claim. If an Indemnified Party delivers a Third-Party
Notice, the Indemnifying Party shall be entitled to participate in the defense
of such Third-Party Claim and, to the extent that it wishes (unless: (1) the
Indemnifying Party is also a Person against whom the Third-Party Claim is made
and the Indemnified Party determines in good faith that joint representation
would be inappropriate or (2) the Indemnifying Party fails to provide reasonable
assurance to the Indemnified Party of its financial capacity to defend such
Third-Party Claim), to assume the defense of such Third-Party Claim with counsel
reasonably satisfactory to the Indemnified Party.  The Indemnifying Party shall
be permitted to consent to the entry of a judgment or enter into a compromise or
settlement
50



--------------------------------------------------------------------------------



with respect to a Third-Party Claim without the prior written consent of the
Indemnified Party, only if such judgment, compromise or settlement: (x) provides
for the payment by the Indemnifying Party of money as the sole relief for the
claimant, (y) results in the full and general release of the Indemnified Party
from all Liabilities arising or relating to, or in connection with, such
Third-Party Claim, and (z) involves no finding or admission of any violation of
Law or the rights of the Indemnified Party.
b.The Indemnified Party shall cooperate in all reasonable respects, at the
Indemnifying Party’s request, with the Indemnifying Party and its attorneys in
the investigation, trial and defense of such Third-Party Claim and any appeal
arising therefrom. The Indemnified Party may, at its own sole cost and expense,
monitor and further participate in (but not control) the investigation, trial
and defense of such Third-Party Claim and any appeal arising therefrom.
c.Notwithstanding the foregoing, if (A) the Indemnifying Party elects not to
assume such defense and investigation, (B) the Indemnifying Party fails to
actively and diligently, with legal counsel reasonably acceptable to the
Indemnified Party, conduct the defense of the Third-Party Claim, (C) the
Third-Party Claim relates to or otherwise arise in connection with any criminal
or regulatory enforcement action, (D) the Third-Party Claim asserts Losses in
excess of the Cap, or (E) the Indemnified Party has been advised by counsel that
an actual conflict exists between the Indemnified Party and the Indemnifying
Party in connection with the defense of the Third-Party Claim, then the
Indemnified Party shall have the right, but not the obligation (upon delivering
notice to such effect to the Indemnifying Party) to retain separate counsel of
its choosing, defend such Third-Party Claim and have the sole power to direct
and control such defense. Notwithstanding anything herein to the contrary,
whether or not the Indemnifying Party shall have assumed the defense of such
Third-Party Claim, the Indemnified Party shall not settle, compromise or pay
such Third-Party Claim for which it seeks indemnification hereunder without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.
d.The Indemnified Party and the Indemnifying Party shall use commercially
reasonable efforts to avoid production of confidential information (consistent
with Law), and to cause all communications among employees, counsel and others
representing any party to a Third-Party Claim to be made so as to preserve any
applicable attorney-client or work-product privileges.
v.Indemnification Payments
. Any payment under this ARTICLE VIII shall be treated as an adjustment to the
Purchase Price for Tax purposes and shall be made by wire transfer of
immediately available funds.
vi.No Double Materiality
.  For purposes of calculating the amount of Losses to which an Indemnified
Party entitled under this ARTICLE VIII and for purposes of determining whether a
representation or
51



--------------------------------------------------------------------------------



warranty has been breached, the terms “material,” “materiality,” and “material
adverse effect” will be disregarded except in the representations and warranties
contained in Section 3.7 and Section 3.8(b).
vii.Exclusive Remedy
. The parties acknowledge and agree that, following the Closing, (a) the
indemnification obligations of Seller under this ARTICLE VIII and the remedies
set forth herein shall constitute the sole and exclusive remedies of the Buyer
Indemnified Parties for any breach of or inaccuracy in any representation or
warranty of the Company or Seller set forth in this Agreement, and any breach,
non-fulfillment or default in the performance of any covenant or agreement of
the Company or Seller set forth in this Agreement or any other Losses arising
out of or resulting from this Agreement or the transactions contemplated hereby
and (b) the indemnification obligations of Buyer under ARTICLE VIII and the
remedies set forth herein shall constitute the sole and exclusive remedies of
the Seller Indemnified Parties for any breach of or inaccuracy in any
representation or warranty of Buyer set forth in this Agreement, and any breach,
non-fulfillment or default in the performance of any covenant or agreement of
Buyer set forth in this Agreement or any other Losses arising out of or
resulting from this Agreement or the transactions contemplated hereby; provided,
however, that the limitations set forth above shall not apply to the remedies
provided in Section 2.3(d) or Section 9.15, any claims brought on the basis of
fraud or pursuing remedies as may be available to such party under applicable
Law in the event of any Indemnifying Party’s failure to comply with its
indemnification obligations hereunder.
VIII.


MISCELLANEOUS
i.Assignment; Binding Effect
. This Agreement and the other Transaction Documents and the rights hereunder
and thereunder are not assignable by any party hereto unless such assignment is
consented to in writing by all of the other parties hereto; provided, however,
that Buyer shall have the right, without the consent of any other party, to
assign its rights or delegate its responsibilities, Liabilities and obligations
under this Agreement to any Affiliate of Buyer provided that Buyer shall remain
liable for the performance of its obligations hereunder. Subject to the
preceding sentence, this Agreement and all the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
ii.Choice of Law
. This Agreement shall be governed by and interpreted and enforced in accordance
with the Laws of the State of Delaware, without giving effect to the conflicts
of law principles thereof.
iii.Consent to Jurisdiction; Service of Process; Waiver of Jury Trial
52



--------------------------------------------------------------------------------



.
1.ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN
THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR ANY FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF DELAWARE. BY EXECUTING AND DELIVERING THIS
AGREEMENT, THE PARTIES, IRREVOCABLY (I) ACCEPT GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF THESE COURTS; (II) WAIVE ANY OBJECTIONS
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM; (III) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH PARTY AT THEIR RESPECTIVE ADDRESSES PROVIDED IN
ACCORDANCE WITH Section 9.4; AND (IV) AGREE THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT. THE PARTIES HERETO IRREVOCABLY WAIVE, AND
AGREE TO CAUSE THEIR SUBSIDIARIES TO WAIVE, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
2.EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE NEGOTIATION, EXECUTION, PERFORMANCE, AND ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO IN CONNECTION HEREWITH AND FOR ANY
COUNTERCLAIM WITH RESPECT THERETO. EACH OF THE PARTIES HERETO (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR THE
MERGER, AMONG OTHER THINGS, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 9.3.
53



--------------------------------------------------------------------------------



iv.Notices
. All notices, requests, demands, waivers and other communications required or
permitted to be given under this Agreement to any party hereunder shall be in
writing and deemed given upon (a) personal delivery, (b) confirmed delivery by a
standard overnight carrier or when delivered by hand, or (c) when mailed in the
United States by certified or registered mail, postage prepaid, addressed at the
following addresses (or at such other address for a party as shall be specified
by notice given hereunder) set forth on Schedule 1.
v.Headings
. The headings contained in this Agreement are inserted for convenience only and
shall not be considered in interpreting or construing any of the provisions
contained in this Agreement.
vi.Fees and Expenses
. Except as otherwise specified in this Agreement or in the other Transaction
Documents, each party hereto will bear its own costs and expenses (including
investment advisory and legal fees and expenses) incurred in connection with
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby.
vii.Entire Agreement
. This Agreement (including the schedules hereto), the other Transaction
Documents and the Confidentiality Agreement together constitute the entire
agreement among the parties hereto with respect to the subject matter of this
Agreement and the other Transaction Documents and supersede all prior agreements
and understandings between the parties with respect to such subject matter.
viii.Interpretation
. When a reference is made to an Article, Section or Schedule, such reference
shall be to an Article, Section or Schedule of or to this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The word “Agreement,” means this Agreement as amended or
supplemented, together with all Schedules attached or incorporated by reference,
and the words “hereof,” “herein,” “hereto,” “hereunder” and other words of
similar import shall refer to this Agreement. The references to “$” shall be to
United States dollars. Whenever in Article III of this Agreement indicates that
the Seller or the Company have “made available” any document to Buyer, such
statement is to be deemed to be a statement that such document was (i) delivered
to Buyer with acknowledged written receipt thereof or (ii) made available for
viewing online on the electronic data site maintained by or for the Company at
least two (2) Business Days prior to the date of this Agreement.
ix.Disclosure Schedule
54



--------------------------------------------------------------------------------



. The Disclosure Schedule and the information and disclosures contained therein
relate to and qualify certain of the representations, warranties, covenants and
obligations made by the Company in this Agreement and shall not be construed or
otherwise deemed to constitute, any representation, warranty, covenant or
obligation of the Company or any other Person except to the extent explicitly
provided in this Agreement and shall not be deemed to expand in any way the
scope or effect of any of such representations, warranties, covenants or
obligations. No reference to or disclosure of any item or other matter in the
Disclosure Schedule shall be construed as an admission or indication, in and of
itself, that such item represents a material exception or material fact, event
or circumstance, that such item has had or would reasonably be expected to have
a Material Adverse Effect, or that such item or other matter is required to be
referred to or disclosed in the Disclosure Schedule. Such additional matters are
set forth for informational purposes only and shall be deemed exceptions to the
applicable representation, warranty, covenant or obligation, as applicable. No
reference in the Disclosure Schedule to any agreement or document, in and of
itself, shall be construed as an admission or indication that such agreement or
document is enforceable or currently in effect or that there are any obligations
remaining to be performed or any rights that may be exercised under such
agreement or document. No disclosure in the Disclosure Schedule relating to any
possible breach or violation of, or non-compliance with, any agreement, law or
regulation, in and of itself, shall be construed as an admission or indication
that any such breach, violation or non-compliance exists or has actually
occurred, and nothing in the Disclosure Schedule shall constitute an admission
of any liability or obligation of any Person to any other Person or shall confer
or give any third party any remedy, claim, liability, reimbursement, cause of
action or any other right whatsoever. The Disclosure Schedule is arranged in
sections corresponding to the Sections in this Agreement and any items or
matters set forth in one section or subsection of the Disclosure Schedule shall
be deemed to apply to and qualify the Section or subsection of this Agreement to
which it corresponds and each other Section or subsection of this Agreement to
the extent the relevance of such items or matters to such other Section or
subsection of this Agreement is reasonably apparent. The inclusion of any
cross-references to any section or subsection of the Disclosure Schedule, or the
failure to include such cross-references, shall not be deemed to mean that the
relevance of any disclosure is not reasonably apparent for the purposes of the
immediately preceding sentence. The headings contained in the Disclosure
Schedule are included for convenience and reference only, and are not intended
to limit the effect of the disclosures contained in the Disclosure Schedule or
to expand, modify or influence the scope of the information required to be
disclosed in the Disclosure Schedule or the interpretation of this Agreement.
x.Waiver and Amendment
. Any of the provisions of this Agreement may be waived in writing at any time
prior to the Closing by Buyer or by Seller, and any of the provisions of this
Agreement may be amended at any time by the mutual written agreement of Buyer,
the Company and Seller. No failure or delay of any party to exercise any right
or remedy given such party under this Agreement or otherwise available to such
party or to insist upon strict compliance by any other party with its
obligations hereunder, and no custom or practice of the parties in variance with
the terms hereof,
55



--------------------------------------------------------------------------------



shall constitute a waiver of any party’s right to demand exact compliance with
the terms hereof, unless such waiver is set forth in writing and executed by
such party.
xi.Counterparts; Facsimile or Electronic Signatures
. This Agreement may be executed in any number of counterparts, each of which
when executed, shall be deemed to be an original and all of which together will
be deemed to be one and the same instrument binding upon all of the parties
hereto notwithstanding the fact that all parties are not signatory to the
original or the same counterpart. For purposes of this Agreement, facsimile
signatures and electronically delivered signatures shall be deemed originals.
xii.Third-Party Beneficiaries
. Except as provided in Section 6.3 and ARTICLE VIII, (a) Buyer, on the one
hand, and the Company and Seller, on the other hand, hereby agree that their
respective representations, warranties and covenants set forth herein are solely
for the benefit of the other parties hereto, in accordance with and subject to
the terms of this Agreement, and (b) this Agreement is not intended to, and does
not, confer upon any Person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.
xiii.Further Assurances
. Subject to the terms and conditions of this Agreement, prior to and after the
Closing Date, each party shall prepare, execute and deliver, at the preparer’s
expense, such further instruments and shall use its commercially reasonable
efforts to take or cause to be taken such other further action, as any party
shall reasonably request of any other party at any time or from time to time in
order to consummate, in any other manner, the terms and provisions of this
Agreement.
xiv.Severability
. If any provision of this Agreement or the application of any such provision to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof. Any invalid or
unenforceable provision shall be replaced by Buyer and Seller with a valid
provision which most closely approximates the intent and economic effect of the
invalid or unenforceable provision.
xv.Specific Performance
. The parties acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
specifically enforce the terms and provisions of this Agreement and any other
56



--------------------------------------------------------------------------------



agreement or instrument executed in connection herewith or contemplated hereby,
and the parties agree that specific performance is the remedy intended by the
parties for any such breaches or threatened breaches. The parties agree that
they shall not object to, or take any position inconsistent with respect to,
whether in a court of law or otherwise, the appropriateness of specific
performance as a remedy for breaching this Agreement. The parties further agree
that by seeking the remedies provided for in this Section 9.15, a party shall
not in any respect waive, restrict or limit its right to seek any other form of
relief that may be available to a party under this Agreement, including monetary
damages.
xvi.Representation
. Buyer agrees, on its own behalf and on behalf of each of its directors,
officers, managers, employees and Affiliates, that, following the Closing, Firm
may serve as counsel to Seller and its Affiliates in connection with any matters
related to this Agreement and the contemplated transactions, including any
litigation, claim or obligation arising out of or relating to this Agreement or
the contemplated transactions notwithstanding any representation by Firm prior
to the Closing Date of the Company. Buyer and the Company hereby (a) waive any
claim they have or may have that Firm has a conflict of interest or is otherwise
prohibited from engaging in such representation and (b) agree that, in the event
that a dispute arises either before or after the Closing between Buyer and
Seller or any of their respective Affiliates, Firm may represent Seller or any
of its respective Affiliates in such dispute even though the interests of such
Person(s) may be directly adverse to Buyer or the Company and even though Firm
may have represented the Company in a matter substantially related to such
dispute. Buyer and the Company also further agree that, as to all communications
prior to Closing among Firm and the Company, Seller or their Affiliates and
representatives, to the extent directly related to the transactions contemplated
hereby, the attorney-client privilege and the expectation of client confidence
belongs to Seller and may be controlled by Seller and shall not pass to or be
claimed by Buyer or the Company. Notwithstanding the foregoing, in the event
that a dispute arises between Buyer, the Company and a third party other than a
party to this Agreement after the Closing, the Company may assert the
attorney-client privilege to prevent disclosure of confidential communications
by Firm to such third party; provided, however, that the Company may not waive
such privilege without the prior written consent of Seller.
[Remainder of page intentionally left blank.]


57




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
NATIONAL MEDTRANS, LLC




By: /s/ BRADLEY K. ANDERSON 
Name: Bradley K. Anderson
Title: Vice President


[Signature page to Equity Purchase Agreement]



--------------------------------------------------------------------------------



SPECIALTY BENEFITS, LLC
By: /s/ JAMES BEDARD 
Name: James Bedard
Title: VP Finance


[Signature page to Equity Purchase Agreement]



--------------------------------------------------------------------------------



LOGISTICARE SOLUTIONS, LLC:




By: /s/ KATHRYN STALMACK 
Name: Kathryn Stalmack
Title: Senior Vice President, General
Counsel & Secretary












[Signature page to Equity Purchase Agreement]

